--------------------------------------------------------------------------------

Exhibit 10.1
 
RESTRUCTURING SUPPORT AGREEMENT
 
This Restructuring Support Agreement (the “Agreement”) is entered into as of the
Effective Date (as defined below) by and among (i) Genco Shipping & Trading
Limited (“Genco”) and certain of its subsidiaries listed on Schedule 1 hereto
(the “Genco Subsidiaries” and, together with Genco, the “Company”), (ii) the
undersigned lenders under the 2007 Facility (as defined below) (the “Supporting
2007 Facility Lenders”), (iii) the undersigned lenders under the $253 Million
Facility (as defined below) (the “Supporting $253 Million Facility Lenders”),
(iv) the undersigned lenders under the $100 Million Facility (as defined below)
(the “Supporting $100 Million Facility Lenders” and together with the Supporting
2007 Facility Lenders and the Supporting $253 Million Facility Lenders, the
“Supporting Lenders”); and (v) the undersigned holders of, or investment manager
for holders of, the Convertible Notes (as defined below) (the “Supporting
Noteholders,” and together with the Supporting Lenders, the “Supporting
Creditors”).  Each of the Company, the Supporting Creditors, and each other
person that becomes a party to this Agreement in accordance with its terms shall
be referred to herein individually as a “Party” and collectively as the
“Parties.”
 
RECITALS
 
WHEREAS, the Company entered into that certain Credit Agreement, dated as of
July 20, 2007 (as amended to date, the “2007 Credit Agreement”), by and among
Genco as borrower, the banks and other financial institutions named therein as
lenders, Wilmington Trust, N.A., as successor administrative and successor
collateral agent (the “2007 Facility Agent”), and the other mandated lead
arranger and bookrunner parties thereto, by which the lenders made available to
Genco a senior secured credit facility in the amount of $1,377,000,000 (as
amended, the “2007 Facility”);
 
WHEREAS, the Company entered into that certain Loan Agreement, dated as of
August 20, 2010 (as amended to date, the “$253 Million Loan Agreement”), for a
loan not exceeding $253 million, among Genco as borrower, the banks and
financial institutions named therein as lenders, BNP Paribas, Credit Agricole
Corporate and Investment Bank, DVB Bank SE, Deutsche Bank AG Filiale
Deutschlandgeschaft, Skandinaviska Enskilda Banken AB (publ) as mandated lead
arrangers, BNP Paribas, Credit Agricole Corporate and Investment Bank, DVB Bank
SE, Deutsche Bank AG, Skandinaviska Enskilda Banken AB (publ) as swap providers,
and Deutsche Bank Luxembourg S.A. as agent for the lenders (the “$253 Million
Facility Agent”) and Deutsche Bank AG Filiale Deutschlandgeschaft as security
agent (the “$253 Million Facility Security Agent”) (as amended, the “$253
Million Facility”);
 
WHEREAS, the Company entered into that certain Loan Agreement, dated as of
August 12, 2010 (as amended to date, the “$100 Million Loan Agreement”), for a
loan facility of up to $100 million among Genco as borrower, Genco Ocean Limited
and the other companies named therein as guarantors, the banks and financial
institutions named therein as lenders, and Credit Agricole Corporate and
Investment Bank as agent and security trustee (the “$100 Million Facility Agent”
and together with the 2007 Facility

--------------------------------------------------------------------------------

Agent, the $253 Million Facility Agent, and the $253 Million Facility Security
Agent, the “Prepetition Agents”) (as amended, the “$100 Million Facility,”
together with the 2007 Facility and the $253 Million Facility, the “Credit
Facilities”));
 
WHEREAS, the Company issued 5.00% Convertible Senior Notes due August 15, 2015
(the “Convertible Notes”) pursuant to that certain First Supplemental Indenture,
dated as of July 27, 2010, between Genco as issuer and The Bank of New York
Mellon (the “Indenture Trustee”) as trustee (as amended, the “Indenture” and,
together with the 2007 Credit Agreement, the $253 Million Loan Agreement, the
$100 Million Loan Agreement, and the Convertible Notes, the “Debt Instruments”);
 
WHEREAS, the Parties have negotiated in good faith at arm’s-length and agreed to
support a restructuring of the Company’s capital structure and financial
obligations (the “Restructuring”) that is mutually acceptable to the Company and
the Supporting Creditors subject to and consistent with the terms and conditions
set forth in this Agreement and the Restructuring Term Sheet attached hereto as
Exhibit A (the “Restructuring Term Sheet”);
 
WHEREAS, it is contemplated that Genco and, unless all creditors in respect of
the Credit Facilities vote in favor of the Plan prior to the Petition Date (as
defined below), the Genco Subsidiaries will commence a voluntary bankruptcy case
(the “Chapter 11 Case”) under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
(each entity filing a Chapter 11 Case, a “Company Party”);
 
WHEREAS, each Party desires that the Restructuring be implemented through a
prepackaged chapter 11 plan of reorganization filed in the Chapter 11 Cases
implementing the terms and conditions of the Restructuring Term Sheet (such
chapter 11 plan of reorganization, the “Plan”), consistent with this Agreement
and otherwise in form and substance mutually acceptable to the Company and the
Required Supporting Creditors (as defined below) as provided in section 1(b) of
this Agreement;
 
WHEREAS, the Company has obtained the agreement for the consensual use of “cash
collateral” pursuant to the terms and conditions of an interim and final order
to be entered by the Bankruptcy Court (each, a “Cash Collateral Order”)
consistent with the form of order attached hereto as Exhibit B (the “Form of
Cash Collateral Order”) or otherwise in form and substance mutually acceptable
to the Company, the Required Supporting 2007 Facility Lenders (as defined
below), the Required Supporting $253 Million Facility Lenders (as defined
below), the Required Supporting $100 Million Facility Lenders (as defined
below), and the Prepetition Agents, and which changes (if any) will be made in
consultation with the Supporting Noteholders;
 
WHEREAS, certain of the Supporting 2007 Facility Lenders and the Supporting
Noteholders have agreed to backstop a $100 million rights offering to be offered
by Genco in accordance with the terms and conditions specified in this Agreement
and the Restructuring Term Sheet; and
2

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the recitals stated above and the premises
and mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each of the Parties agree as follows:
 
1.             Definitive Documentation and Exhibits.
 
(a)            Incorporation of the Exhibits.  The Restructuring Term Sheet, the
Form of Cash Collateral Order, and the Transferee Acknowledgment (each as
defined herein) (collectively, the “Exhibits”) are expressly incorporated herein
by reference and are made part of this Agreement.  References to “the
Agreement,” “this Agreement,” “herein,” or “hereof” include this Agreement and
each of the Exhibits.  In the event the terms and conditions as set forth in the
Exhibits and this Agreement are inconsistent, the terms and conditions as set
forth in  this Agreement shall govern.
 
(b)            Definitive Documents.  All (i) documents (other than motions or
pleadings) implementing, achieving, and relating to the Restructuring,
including, without limitation, the Plan, a disclosure statement describing the
Plan (the “Disclosure Statement”), the plan supplement and its exhibits,
solicitation procedures, commitment agreements, exit financing agreements or
related documents, organizational and governance documents (including, without
limitation, the organizational and governance documents for the reorganized
Company), shareholder and member related agreements, or other related
transactional or corporate documents (including, without limitation, any
agreements and documents described in the Restructuring Term Sheet and the
Exhibits thereto), (ii) the motions or pleadings seeking approval or
confirmation of any of the foregoing transactional or corporate documents,
including the motion to approve the Disclosure Statement, confirm the Plan,
ratify the solicitation procedures, and scheduling a joint hearing, and (iii)
the orders approving the Company’s assumption of this Agreement and approving
the Disclosure Statement, ratifying the solicitation procedures, confirming the
Plan, and scheduling a joint hearing (items (i)-(iii), collectively, the
“Definitive Documents”), shall  be consistent with this Agreement and the
Restructuring Term Sheet in all respects.  The Definitive Documents shall be
negotiated in good faith by the Company and the applicable Required Supporting
Creditors.  The Definitive Documents with respect to items (i) and (iii) shall
be mutually acceptable to the Company and the Required Supporting 2007 Facility
Lenders and with respect to item (ii) above, shall be reasonably acceptable to
the Required Supporting 2007 Facility Lenders.  The Definitive Documents with
respect to items (i), (ii) and (iii) solely with respect to any term in any
Definitive Document that will affect their respective economic interests, shall
be mutually acceptable to the Company, the Required Supporting $253 Million
Facility Lenders (as defined below) and the Required Supporting $100 Million
Facility Lenders (as defined below).  The Definitive Documents with respect to
item (iii), the Plan, the Disclosure Statement, and the plan supplement
documents1 (excluding, if applicable,
 

--------------------------------------------------------------------------------

1   The plan supplements shall consist of the following documents: the
documentation for the management incentive plan, the documentation for the New
Genco Warrants, the documentation for the exit financing facilities, the
charters and bylaws for the reorganized Company, the equity commitment
agreement, the registration rights agreement, any new employment contracts for
management of the reorganized Company, schedule(s) of contracts to be rejected
pursuant to the
3

--------------------------------------------------------------------------------

registration rights agreements, new employment contracts for management of the
reorganized Company, schedule(s) of contracts to be rejected pursuant to the
Plan, the schedule of directors and officers for the reorganized Company, and
schedule(s) of retained causes of action) shall  be reasonably acceptable to the
Required Supporting Noteholders and all other Definitive Documents shall be
negotiated in consultation with the Supporting Noteholders.  Notwithstanding
anything to the contrary in this paragraph, absent the prior consent of the
Required Supporting Noteholders (as defined below), no Definitive Document shall
alter the treatment of the Required Supporting Noteholders specified in the
Restructuring Term Sheet.
 
(c)            The Parties shall use their reasonable best efforts to negotiate
and execute all Definitive Documents reasonably necessary or otherwise required
to commence solicitation for the Plan as promptly as possible following the
Effective Date of this Agreement and, in any case, no later than April 13,
2014.  The Parties shall use their reasonable best efforts to, if applicable,
provide each other with drafts of and consent to Definitive Documents in a
timely manner so as to permit the Company to comply with its obligations under
the Milestones.
 
2.             Restructuring and Related Support.
 
(a)            The Company’s Obligations.  For so long as this Agreement has not
been terminated in accordance with its terms, the Company covenants and agrees:
 
(i)            To support and use commercially reasonable efforts to (A)
complete the Restructuring and all transactions contemplated under this
Agreement, including, without limitation, those described in the Restructuring
Term Sheet (and once filed, the Plan) in accordance with the deadlines specified
in the milestones set forth in section 8 below (collectively, as the same may be
modified in accordance with the terms of this Agreement, the “Milestones”), (B)
take any and all reasonably necessary actions in furtherance of the
Restructuring and the transactions contemplated under this Agreement, including,
without limitation, as set forth in the Restructuring Term Sheet (and once
filed, the Plan), and (C) obtain any and all required regulatory and/or
third-party approvals necessary to consummate the Restructuring;
 
(ii)            To take no action that is inconsistent with this Agreement, the
Restructuring Term Sheet, or the Plan, or that would unreasonably delay approval
of the Disclosure Statement, the Cash Collateral Order, or the solicitation
procedures, or confirmation of the Plan; including soliciting or causing or
allowing any of their agents or representatives to solicit any agreements
relating to any chapter 11 plan or restructuring transaction (including, for the
avoidance of doubt, a transaction premised on an asset sale under section 363 of
the Bankruptcy Code) other than the Restructuring (an “Alternative
Transaction”);
 
(iii)            To not directly or indirectly (A) join in, support, or vote for
any alternative plan or transaction, including, without limitation, express
support in
 

--------------------------------------------------------------------------------

Plan, the schedule of directors and officers for the reorganized Company, and
schedule(s) of retained causes of action.
4

--------------------------------------------------------------------------------

writing of, or enter into any form of plan support agreement with respect to,
any alternative plan or restructuring, or (B) take any action to alter, delay,
or impede approval of the Disclosure Statement and confirmation and consummation
of the Plan and any related documents;
 
(iv)            To (A) pay the reasonable and documented fees and expenses of
Akin Gump Strauss Hauer & Feld LLP and Jefferies LLC in accordance with the
applicable fee letter, as incurred by the Supporting Noteholders between the
Effective Date and the earlier of (x) the termination of this Agreement with
respect to the Supporting Noteholders in accordance with the terms hereof and
(y) the effective date of the Plan and (B) pay the fees and expenses incurred by
the Supporting Lenders in the manner, and to the extent, provided for in the
Cash Collateral Order; and
 
(v)            To not, nor encourage any other person or entity to, take any
action which would, or would reasonably be expected to, breach or be
inconsistent with this Agreement or delay, impede, appeal, or take any other
negative action, directly or indirectly, to interfere with the acceptance or
implementation of the Restructuring.
 
Notwithstanding anything to the contrary contained in this Agreement, the
Company’s obligations hereunder (including without limitation the obligations of
the Company Parties’ directors and officers) are subject at all times to the
fulfillment of their respective fiduciary duties; provided, that any action with
respect thereto that results in a Termination Event (as defined below) shall be
subject to the provisions set forth in section 11 hereof.
 
(b)            The Supporting Creditors’ Obligations.  Each Supporting Creditor
(severally and not jointly) covenants and agrees to perform and comply with the
following obligations (including in its capacity as an owner, manager, or holder
of any interest in a Debt Instrument) for so long as (x) the Supporting Creditor
controls an interest in a Debt Instrument; (y) this Agreement has not been
terminated in accordance with its terms with respect to each Debt Instrument
that such Supporting Creditor holds; and (z) such Supporting Creditor has not
terminated this Agreement pursuant to section 11(g) hereof:
 
(i)            Each Supporting Creditor shall (A) timely vote to accept the Plan
and not thereafter withdraw or change such vote, and (B) to the extent such
election is available, not elect on its ballot to preserve claims, if any, that
each Supporting Creditor may own or control that may be affected by any releases
expressly contemplated by the Plan;
 
(ii)            Each Supporting Creditor shall (A) support approval of the
Disclosure Statement, the Cash Collateral Order, and the solicitation procedures
and confirmation of the Plan, (B) neither oppose nor object to the Disclosure
Statement, the Plan, the Cash Collateral Order, or the solicitation procedures,
(C) neither join in nor support any objection to the Disclosure Statement, the
Cash Collateral Order, the solicitation procedures, or the Plan, or (D)
otherwise commence any proceeding to
5

--------------------------------------------------------------------------------

 oppose or alter any of the terms of the Plan or any other document filed by
Genco in connection with the confirmation of the Plan;
 
(iii)            Each Supporting Creditor shall use commercially reasonable
efforts to execute any document and give any notice, order, instruction, or
direction necessary or reasonably requested by the Company to support,
facilitate, implement, or consummate or otherwise give effect to the
Restructuring;
 
(iv)            Each Supporting Creditor shall use commercially reasonable
efforts to support, consent, and take other actions in connection with the
Restructuring and the Chapter 11 Case and any other actions or proceedings
related to the Chapter 11 Case (including, without limitation, proceedings in
non-U.S. jurisdictions) to the extent consistent with the Restructuring Term
Sheet (and once filed, the Plan) or as reasonably requested by the Company to
facilitate, implement, consummate, or otherwise give effect to the
Restructuring, including, without limitation any motion filed by Genco or any
Genco Subsidiary seeking a temporary restraining order and/or injunction to stay
proceedings against Genco or any Genco Subsidiary;
 
(v)            Other than as provided in the Restructuring Term Sheet (and once
filed, the Plan), each Supporting Creditor shall, as of the effective date of
the Plan, waive and release any rights to exercise remedies against any
collateral of Genco or any Genco Subsidiary in connection with the applicable
Debt Instrument or otherwise, applicable non-bankruptcy law, or applicable
non-U.S. insolvency law in any jurisdiction;
 
(vi)            Other than as provided in the Restructuring Term Sheet (and once
filed, the Plan) each Supporting Creditor shall not take or instruct the taking
of, under or relating to the applicable Debt Instrument or otherwise, any action
against or in respect of Genco or any Genco Subsidiary or any collateral
provided by Genco or any Genco Subsidiary that constitutes or would constitute
an enforcement action or remedy;
 
(vii)            To not directly or indirectly (A) join in, support, or vote for
any alternative plan or transaction, including, without limitation, express
support in writing of, or enter into any form of plan support agreement with
respect to, any alternative plan or restructuring, or (B) take any action to
alter, delay, or impede approval of the Disclosure Statement and confirmation
and consummation of the Plan and any related documents; and
 
(viii)            To not, nor encourage any other person or entity to, take any
action which would, or would reasonably be expected to, breach or be
inconsistent with this Agreement or delay, impede, appeal, or take any other
negative action, directly or indirectly, to interfere with the acceptance or
implementation of the Restructuring.
 
For the avoidance of doubt, nothing in this Agreement will (A) prohibit
instruction to the Prepetition Agents to take or not to take any action relating
to the maintenance, protection and preservation of their security interests, and
liens on collateral under the Debt Instruments and related security documents;
(B) prohibit the Prepetition Agents
6

--------------------------------------------------------------------------------

from taking any action relating to the maintenance, protection and preservation
of such security interests and liens; (C) prohibit the Prepetition Agents or the
Supporting Creditors from objecting to any motion or pleading filed with the
Bankruptcy Court seeking approval to use cash collateral inconsistent with the
terms of this Agreement; (D) limit the rights of the Parties under the
applicable Debt Instruments or related security documents, and/or applicable law
to appear and participate as a party in interest in any matter to be adjudicated
in any case under the Bankruptcy Code (or otherwise) concerning the Company
(including, without limitation, the Supporting Creditors’ rights to oppose,
challenge, or credit bid in connection with a sale under section 363 of the
Bankruptcy Code in the event that this Agreement is terminated in accordance
with its terms), so long as such appearance and the positions advocated in
connection therewith are not inconsistent with this Agreement; (E) prohibit the
Prepetition Agents or any Supporting Creditor or any of their respective
officers or representatives from appearing as a party in interest (i) in any
matter to be adjudicated in the Chapter 11 Case provided any positions taken by
such party are not inconsistent with this Agreement or (ii) in proceedings for
the purpose of contesting whether any matter or fact is or results in a breach
of, or is inconsistent with, this Agreement; or (F) prohibit the Indenture
Trustee from filing a proof of claim, if required.

 
3.       Withdrawal of Plan Support.  Each Supporting Creditor shall not
withdraw or revoke (a) its support of the Restructuring Term Sheet (and once
filed, the Plan) pursuant to this Agreement, and (b) any properly solicited vote
to accept the Plan, in each case, unless this Agreement has been terminated in
accordance with its terms, or, with respect to subparagraph 3(a) only, such
Supporting Creditor is no longer subject to this Agreement.
 
4.       Acknowledgements.  Each Party acknowledges that (a) no securities of
the Company are being offered or sold hereby and this Agreement neither
constitutes an offer to sell nor a solicitation of an offer to buy any
securities of the Company and (b) that this Agreement is not, and shall not be
deemed to be, a solicitation of a vote for the acceptance of the Plan pursuant
to section 1125 of the Bankruptcy Code.
 
5.       Limitations on Transfer of Interests in the Debt Instruments.
 
(a)            Each Supporting Creditor shall not (i) sell, transfer, assign,
pledge, grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of any of such Supporting
Creditor’s interest in a Debt Instrument, or any other claim against the
Company, in whole or in part, or (ii) grant any proxies, deposit any of such
Supporting Creditor’s interests in a Debt Instrument, or any other claim against
the Company, into a voting trust, or enter into a voting agreement with respect
to any such interest (collectively, the actions described in clauses (i) and
(ii), a “Transfer”), unless such Transfer is to another Supporting Creditor or
any other entity that first agrees in writing to be bound by the terms of this
Agreement by executing and delivering to Genco (and, with respect to claims
under the 2007 Facility, the $253 Million Facility, or $100 Million Facility,
with a copy to the agent under the applicable facility) a transferee
acknowledgment substantially in the form attached hereto as Exhibit C (the
“Transferee Acknowledgment”).  With respect to Debt Instruments, and any other
claim
7

--------------------------------------------------------------------------------

against the Company, held by the relevant transferee upon consummation of a
Transfer, such transferee is deemed to make all of the representations and
warranties of a Supporting Creditor set forth in section 12 of this Agreement. 
Upon compliance with the foregoing, the transferor shall be deemed to relinquish
its rights (and be released from its obligations) under this Agreement solely to
the extent of such transferred rights and obligations but shall otherwise remain
party to this Agreement as a Supporting Creditor with respect to any interest in
a Debt Instrument or other claim not so transferred.  Any Transfer made in
violation of this section 5 shall be deemed null and void and of no force or
effect, regardless of any prior notice provided to Genco, and shall not create
any obligation or liability of the Company to the purported transferee (it being
understood that the putative transferor shall continue to be bound by the terms
and conditions set forth in this Agreement).
 
(b)            Notwithstanding the foregoing, (i) a Supporting Creditor may
Transfer any claim to an entity that is acting in its capacity as a Qualified
Marketmaker (defined below) (a “Qualified Transfer”) without the requirement
that the Qualified Marketmaker be or become a Supporting Creditor, provided that
such Qualified Transfer shall only be valid if the Qualified Marketmaker
subsequently Transfers such claim to a transferee that is a Supporting Creditor
(or becomes a Supporting Creditor at the time of the Transfer pursuant to a
Transferee Acknowledgment) either (A) prior to the voting record date for the
Plan (the “Voting Record Date”), if the Qualified Transfer is made prior to the
Voting Record Date, or (B) after the Voting Record Date, if the Qualified
Transfer is made after the Voting Record Date, and (ii) if a Supporting
Creditor, acting in its capacity as a Qualified Marketmaker, acquires a claim
from a holder of claims that is not a Supporting Creditor, it may Transfer such
claim without the requirement that the transferee be or become a Supporting
Creditor.  For purposes hereof, a “Qualified Marketmaker” shall mean an entity
that (a) holds itself out to the market as standing ready in the ordinary course
of its business to purchase from customers and sell to customers claims against
the Company (including debt securities or other debt) or enter with customers
into long and short positions in claims against the Company (including debt
securities or other debt), in its capacity as a dealer or market maker in such
claims and (b) is in fact regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).
 
6.      Further Acquisition of Indebtedness, Claims, and Interests.  This
Agreement shall in no way be construed to preclude any Supporting Creditor or
any of its affiliates from acquiring additional interests in the Debt
Instruments or any other claim against or equity interest in the Company.  Any
such additional interests in the Debt Instruments or any other claims shall
automatically be subject to the terms of this Agreement and such acquiring
Supporting Creditor shall promptly (and, in no event later than five (5)
business days) inform Genco of such acquisition of claims; provided, however, in
no event shall this sentence apply to any affiliate of the Supporting Creditors
listed on Schedule 2 to this Agreement other than an affiliate that is a
Supporting Creditor.
 
7.       Effectiveness of the Agreement.
 
(a)            This Agreement shall become effective as to the Company and each
individual Supporting Creditor upon the execution and delivery of counterpart
signature pages to this Agreement by and among (i) Supporting Lenders holdings
claims equal to at least 66 2/3% of the aggregate principal outstanding under
each of the 2007 Facility, the $253 Million Facility, and the $100 Million
Facility, (ii) Supporting Noteholders holding claims
8

--------------------------------------------------------------------------------

 equal to at least 66 2/3% of the aggregate principal outstanding under the
Convertible Notes, and (iii) the Company (such date, the “Effective Date”).
 
(b)            For purposes of this Agreement, the term (i) “Required Supporting
2007 Facility Lenders” shall mean Supporting 2007 Facility Lenders owning more
than 66 2/3% of the aggregate principal outstanding under the 2007 Facility held
by the Supporting 2007 Facility Lenders, (ii) “Required Supporting $253 Million
Facility Lenders” shall mean Supporting $253 Million Facility Lenders owning
more than 66 2/3% of aggregate principal outstanding under the $253 Million
Facility held by the Supporting $253 Million Facility Lenders, (iii) “Required
Supporting $100 Million Facility Lenders” shall mean Supporting $100 Million
Facility Lenders owning more than 66 2/3% of aggregate principal outstanding
under the $100 Million Facility held by the Supporting $100 Million Facility
Lenders, (iv) “Required Supporting Noteholders” shall mean 66 2/3%, measured by
claim size, of the Supporting Noteholders who are (A) not Supporting Lenders on
the Effective Date and (B) members of the ad hoc group of Noteholders
represented by Akin, Gump, Strauss, Hauer & Feld LLP and (v) “Required
Supporting Creditors” means (A) with respect to the 2007 Facility, the Required
Supporting 2007 Facility Lenders, (B) with respect to the $253 Million Facility,
the Required Supporting $253 Million Facility Lenders, (C) with respect to the
$100 Million Facility, the Required Supporting $100 Million Facility Lenders,
and (D) with respect to the Convertible Notes and the Indenture, the Required
Supporting Noteholders.
 
8.       Milestones.  The Company Parties will comply with the following
Milestones within the periods specified herein, unless otherwise agreed in
writing with the Required Supporting 2007 Facility Lenders, the Required
Supporting $253 Million Facility Lenders, the Required Supporting $100 Million
Facility Lenders, and Required Supporting Noteholders:
 
(a)            solicitation of the 2007 Facility Lenders, the $235 Million
Facility Lenders, the $100 Million Facility Lenders, and the holders of 5.00%
Convertible Senior Notes due August 15, 2015 (the “Convertible Notes”) pursuant
to that certain First Supplemental Indenture, dated as of July 15, 2007, between
Genco as issuer and The Bank of New York Mellon as trustee (such date, the
“Solicitation Commencement Date”) regarding the Plan shall begin on or before
April 16, 2014;
 
(b)            voluntary petition(s) in the Bankruptcy Court and motions seeking
approval of the Plan, the Disclosure Statement, and the solicitation procedures
shall be filed (such date, the “Petition Date”) on or before the fifth calendar
day after the Solicitation Commencement Date;
 
(c)            the Cash Collateral Order shall have been approved (i) on an
interim basis, on or before the fifth business day after the Petition Date and
(ii) on a final basis, on or before the forty-fifth day after the Petition Date;
9

--------------------------------------------------------------------------------

(d)            the order approving the assumption of this Agreement shall have
been approved on or before the fifth business day after the Petition Date;
 
(e)            the order approving the Disclosure Statement and the solicitation
procedures and confirming the Plan shall be entered (such date, the
“Confirmation Date”) on or before the forty-fifth day after the Petition Date;
and
 
(f)            the effective date of the Plan shall occur on or before the later
of (i) 10 days following the Confirmation Date, (ii) completion of the Rights
Offering (as defined in the Restructuring Term Sheet), or (iii) notice from the
respective lenders that the conditions to the closing of the New $253 Million
Facility and New $100 Million Facility (each as defined in the Restructuring
Term Sheet) have been satisfied or waived.
 
9.      Enforceability.  Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning the
Restructuring and in contemplation of the potential commencement of the Chapter
11 Case, and the rights granted in this Agreement are enforceable by each
signatory hereto without approval of the Bankruptcy Court.
 
10.    Further Assurances.  From and after the date hereof, each of Parties
agrees to execute and deliver all such agreements, instruments, and documents
and to take all such further actions as the Parties may reasonably deem
necessary from time to time to carry out the intent and purpose of this
Agreement and the Plan, and to consummate the transactions contemplated thereby.


11.    Termination.
 
(a)            Automatic Termination.  This Agreement shall terminate
automatically upon the occurrence of any of the following events (each such
event, along with the events described in subsections (b), (c), (d), and (e), a
“Termination Event”):
 
(i)                an order denying confirmation of the Plan is entered;
 
(ii)             an order confirming the Plan is reversed or vacated;
 
(iii)           any court of competent jurisdiction has entered a final,
non-appealable judgment or order declaring this Agreement to be unenforceable;
or
 
(iv)           occurrence of the effective date of the Plan.
 
(b)            The Company’s Right to Terminate.  The Company may, in its sole
discretion, terminate this Agreement as to all Parties upon five (5) days’ prior
written notice to the Supporting Creditors setting forth the basis for
termination, delivered in accordance with this Agreement, following the
occurrence of any of the following events:
 
(i)              a material breach by any Supporting Creditor of any of its
obligations under this Agreement that would reasonably be expected to have a
material
10

--------------------------------------------------------------------------------

adverse impact on confirmation or consummation of the Plan, provided that such
breach may be cured during the five-day notice period;
 
(ii)             the Company’s  board(s) of directors determines, in good faith
and upon the advice of its advisors, in its sole discretion, that (A) continued
pursuit of the Restructuring is inconsistent with its fiduciary duties or (B)
having received an unsolicited proposal or offer for an Alternative Transaction,
that such Alternative Transaction is likely to be more favorable than the
Restructuring and that continued support of the Restructuring pursuant to this
Agreement would be inconsistent with its fiduciary obligations; or
 
(iii)            the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any injunction,
judgment, decree, charge, ruling, or order preventing consummation of a material
portion of the Restructuring;
 
provided, that upon a termination of this Agreement pursuant to section
11(b)(ii), (x) all obligations of each Supporting Creditor hereunder shall
immediately terminate without further action or notice by such Supporting
Creditor, and (y) the Company (and its directors, officers, employees, advisors,
subsidiaries, and representatives) shall not have or incur any liability under
this Agreement or otherwise on account of such termination.
 
For the avoidance of doubt, and notwithstanding any provisions to the contrary
herein but subject to the remainder of this paragraph, in order to fulfill the
Company Parties’ fiduciary obligations, the Company may receive (but not
solicit) proposals or offers for Alternative Transactions from other parties and
negotiate, provide due diligence, discuss, and/or analyze such Alternative
Transactions received without breaching or terminating this Agreement; provided
that the Company shall provide a copy of any written offer or proposal (and
notice of any oral offer or proposal) for an Alternative Transaction received to
the legal counsel to and the financial advisors to the Supporting Creditors
within one (1) business day of the Company Parties’ or their advisors’ receipt
of such offer or proposal.
 
(c)            The Supporting Creditors’ Right to Terminate.  This Agreement may
be terminated upon five days’ prior written notice (the “Notice Period”) to
Genco setting forth the basis for termination, delivered in accordance with this
Agreement by the parties identified below, following the occurrence of any of
the following events:
 
(i)              by any Required Supporting Creditors solely in respect of its
Debt Instrument, if the Definitive Documents and any amendments, modifications,
or supplements thereto filed by the Company include terms that are inconsistent
with the Restructuring Term Sheet and are not otherwise acceptable to the
Required Supporting Creditors in respect of the applicable Debt Instrument as
provided in section 1(b) hereof, provided that such filing was not modified or
withdrawn during the Notice Period;
11

--------------------------------------------------------------------------------

(ii)             by any Required Supporting Creditors solely in respect of its
Debt Instrument, if the Company has breached any of its material obligations
under this Agreement, and such breach remains uncured during the Notice Period;
 
(iii)           by any Required Supporting Creditors solely in respect of its
Debt Instrument, if the Company has (A) withdrawn the Plan, (B) publicly
announced their intention not to support the Plan, (C) filed a motion with the
Bankruptcy Court seeking the approval of an alternative plan or transaction, or
(D) agreed (including, for the avoidance of doubt, as evidenced by a term sheet,
letter of intent, or similar document) or publicly announced its intent to
pursue an Alternative Transaction;
 
(iv)          by any Required Supporting Creditors solely in respect of its Debt
Instrument, if the Company seeks to sell any material assets without the prior
written consent of the applicable Required Supporting Creditors in respect of
the applicable Debt Instrument as provided in section 1(b) hereof;
 
(v)            by any Required Supporting Creditors solely in respect of its
Debt Instrument, in the event that the Company fails to meet a Milestone, which
has not been waived or extended consistent with section 8 hereof;
 
(vi)          by any Required Supporting Creditors solely in respect of its Debt
Instrument, upon the filing by the Company of any motion or other request for
relief seeking to (A) voluntarily dismiss the Chapter 11 Case, (B) convert the
Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or (C) appoint
a trustee or examiner with expanded powers pursuant to section 1104 of the
Bankruptcy Code in the Chapter 11 Case;
 
(vii)         by the Required Supporting Creditors solely in respect of a Debt
Instrument, if a Company Party loses the exclusive right to file and/or solicit
acceptance of a chapter 11 plan;
 
(viii)       by the Required Supporting Noteholders if a Definitive Document
alters the treatment of the Noteholders specified in the Restructuring Term
Sheet and the Required Supporting Noteholders have not consented to such
Definitive Document;
 
(ix)           by any Required Supporting Creditors solely in respect of its
Debt Instrument, upon the entry of an order by the Bankruptcy Court, which order
is not subject to a stay of its effectiveness pending appeal, (A) dismissing the
Chapter 11 Case, (B) converting the Chapter 11 Case to a case under chapter 7 of
the Bankruptcy Code, (C) appointing a trustee or examiner with expanded powers
pursuant to section 1104 of the Bankruptcy Code in the Chapter 11 Case; or (D)
the effect of which would render the Plan incapable of consummation on the terms
set forth herein;
 
(x)             by any Required Supporting Creditors solely in respect of its
Debt Instrument, upon a Termination Event under the Cash Collateral Order; or
12

--------------------------------------------------------------------------------

(xi)            by any Required Supporting Creditors solely in respect of its
Debt Instrument, if any court of competent jurisdiction or other competent
governmental or regulatory authority shall have issued an order, which order is
not subject to a stay of its effectiveness pending appeal, making illegal or
otherwise restricting, preventing, or prohibiting the Restructuring in a manner
that cannot be reasonably remedied by Genco.
 
Notwithstanding anything to the contrary herein, following the commencement of
the Chapter 11 Case and unless and until there is an unstayed order of the
Bankruptcy Court providing that the giving of notice under and/or termination of
this Agreement in accordance with its terms is not prohibited by the automatic
stay, the occurrence of each of the Termination Events in subsection (c) above
shall result in an automatic termination of this Agreement, to the extent the
Required Supporting Creditors would otherwise have the ability to terminate this
Agreement in accordance with subsection (c) above, three (3) business days
following such occurrence unless waived in writing by the Required Supporting
Creditors.
 
(d)            The Supporting 2007 Facility Lender Terminations.
 
(i)               Notwithstanding anything to the contrary in subsection (c)
above, this Agreement shall automatically terminate with respect to the
Supporting 2007 Facility Lenders five (5) business days following the occurrence
of any of the following events, unless such event is cured or waived in writing
by the Required Supporting 2007 Facility Lenders during such five (5) business
day period:
 

A. the Company has (w) withdrawn the Plan, (x) publicly announced their
intention not to support the Plan, (y) filed a motion with the Bankruptcy Court
seeking the approval of an alternative plan or transaction, or (z) agreed
(including, for the avoidance of doubt, as evidenced by a term sheet, letter of
intent, or similar document) or publicly announced its intent to pursue an
Alternative Transaction;

 

B. the Company seeks to sell any material assets without the prior written
consent of the applicable Required Supporting Creditors in respect of the
applicable Debt Instrument as provided in section 1(b) hereof;

 

C. the Company fails to meet a Milestone, which has not been waived or extended
consistent with section 8 hereof;

 

D. the filing by the Company of any motion or other request for relief seeking
to (x) voluntarily dismiss the Chapter 11 Case, (y) convert the Chapter 11 Case
to a case under chapter 7 of the Bankruptcy Code, or (z) appoint a trustee or
examiner with expanded powers pursuant to section 1104 of the Bankruptcy Code in
the Chapter 11 Case;

13

--------------------------------------------------------------------------------

E. a Company Party loses the exclusive right to file and/or solicit acceptance
of a chapter 11 plan;

 

F. entry of an order by the Bankruptcy Court, which order is not subject to a
stay of its effectiveness pending appeal, (w) dismissing the Chapter 11 Case,
(x) converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy
Code, (y) appointing a trustee or examiner with expanded powers pursuant to
section 1104 of the Bankruptcy Code in the Chapter 11 Case; or (z) the effect of
which would render the Plan incapable of consummation on the terms set forth
herein;

 

G. a Termination Event under the Cash Collateral Order; or

 

H. any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order, which order is not subject to a
stay of its effectiveness pending appeal, making illegal or otherwise
restricting, preventing, or prohibiting the Restructuring in a manner that
cannot be reasonably remedied by Genco.

 
(ii)               Notwithstanding anything to the contrary in subsection (c)
above, upon a notice given by Supporting 2007 Facility Lenders that (x) own more
than 33 1/3% of the aggregate principal outstanding under the 2007 Facility held
by the Supporting 2007 Facility Lenders and (y) consisting of at least three (3)
Supporting 2007 Facility Lenders (counting all affiliated and managed funds as
one Supporting 2007 Facility Lender)2 (collectively, the “Nonconsenting 2007
Facility Lenders”) to Genco and the 2007 Facility Agent of the occurrence of the
event below, this Agreement shall automatically terminate with respect to the
Supporting 2007 Facility Lenders five (5) business days following the giving of
such notice, unless such event is cured by the Company or waived in writing by
the Required Supporting 2007 Facility Lenders, such waiver to be provided by the
2007 Facility Agent during such five (5) business days:
 

A. if the Definitive Documents and any amendments, modifications, or supplements
thereto filed by the Company include terms that are inconsistent with the
Restructuring Term Sheet and are not otherwise acceptable to the Nonconsenting
2007 Facility Lenders, provided that such filing was not modified or withdrawn
during the Notice Period.

 
(e)            Mutual Termination.  This Agreement and the obligations of the
Company and the Supporting Creditors in respect of a particular Debt Instrument
may be
 

--------------------------------------------------------------------------------

2 If there are fewer than five (5) Supporting 2007 Facility Lenders (counting
all affiliated and managed funds as one Supporting 2007 Facility Lender), then
such notice need only be given by two (2) Supporting 2007 Facility Lenders
(counting all affiliated and managed funds as one Supporting 2007 Facility
Lender).

14

--------------------------------------------------------------------------------

 terminated by mutual written agreement of the Company and the Required
Supporting Creditors in respect of such Debt Instrument.
 
(f)            Termination Fee
 
(i)                If this Agreement is terminated pursuant to sections
11(b)(ii) or 11(c)(iii), and the Company consummates an Alternative Transaction,
the Company shall pay to the Supporting 2007 Facility Lenders and Supporting
Noteholders a termination fee equal to $26,500,000 plus any expense
reimbursements owing under this Agreement (collectively, the “Termination Fee”),
in cash via wire transfer or other treatment acceptable to the applicable
Supporting 2007 Facility Lender or Supporting Noteholder for their pro rata
share of the Termination Fee (based on the amount of their holdings of claims
under the 2007 Facility and Convertible Notes as against the aggregate amount of
2007 Facility claims and Convertible Notes held by all Supporting Creditors);
provided, that in such event, other than the Termination Fee, notwithstanding
anything to the contrary contained in this Agreement, the Company (and its
directors, officers, employees, representatives, and advisors) shall not have or
incur any liability to the Supporting 2007 Facility Lenders or Supporting
Noteholders under this Agreement on account of such termination.
 
(ii)               The Termination Fee shall constitute an administrative
expense obligation of the Company pursuant to sections 503 and 1129(a)(4) of the
Bankruptcy Code, or otherwise.
 
(iii)              Notwithstanding anything to the contrary herein, if the
Termination  Fee is owed pursuant to this section, such fee shall constitute the
sole and exclusive remedy of the Supporting 2007 Facility Lenders and the
Required Supporting Noteholders, respectively, on account of the termination of
this Agreement.
 
(g)            Outside Date.  Any individual Supporting Creditor shall have the
right to terminate this Agreement, as to itself only, if the effective date of
the Plan shall not have occurred by August 1, 2014.  In the event a Supporting
Creditor terminates pursuant to this paragraph 11(g), such termination shall be
effective as to such Supporting Creditor only and shall not affect any the
rights or obligations of any other party to this Agreement.
 
(h)            Effect of Termination.
 
(i)                Upon termination of this Agreement by the Company, all
obligations hereunder of the Company and the Supporting Creditors shall
terminate and shall be of no further force and effect.
 
(ii)               Upon termination by the Required Supporting Creditors in
respect of a particular Debt Instrument, all obligations hereunder between, on
the one hand, the Supporting Creditors in respect of such Debt Instrument and,
on the other, Genco and other Supporting Creditors shall terminate and shall be
of no further force and effect.  Any and all consents and ballots tendered by
the Supporting Creditors whose obligations to Genco have been terminated, as
applicable, prior to such termination shall
15

--------------------------------------------------------------------------------

be deemed, for all purposes, automatically to be null and void ab initio, shall
not be considered or otherwise used in any manner by the Parties in connection
with the Plan and this Agreement or otherwise and such consents or ballots may
be changed or resubmitted regardless of whether the applicable voting deadline
has passed (without the need to seek a court order or consent from the Company
allowing such change or resubmission).
 
(iii)           For the avoidance of doubt, the Parties agree that it shall not
be a violation of the automatic stay provisions set forth in section 362 of the
Bankruptcy Code, to the extent applicable, to deliver notice of termination of
the Agreement pursuant to its terms.  Nothing in this section 10(e)(iii) shall
prejudice any Party’s right to assert that termination was not proper under the
terms of this Agreement.
 
(iv)           Notwithstanding anything to the contrary contained herein, any
claim for breach of this Agreement shall survive termination and all rights and
remedies with respect to such claims shall be neither waived nor prejudiced in
any way by termination of this Agreement.  Termination shall not relieve any
Party from liability for its breach or non-performance of its obligations
hereunder prior the date of termination.
 
12.    The Supporting Creditors’ Representations and Warranties.  To induce the
Company to enter into and perform their obligations under this Agreement, each
Supporting Creditor, severally but not jointly, represents, warrants, and
acknowledges as follows:
 
(a)            Authority.  (i) The Supporting Creditor is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization, and has all the requisite corporate, partnership, or other power
and authority to execute, deliver, and perform their obligations under this
Agreement, and to consummate the transactions contemplated herein; and (ii) the
execution, delivery, and performance by the Supporting Creditor of this
Agreement and the consummation of the transactions contemplated herein have been
duly authorized by all necessary action (corporate, partnership, or otherwise)
on the part of the Supporting Creditor and no other proceedings on the part of
the Supporting Creditors are necessary to authorize and approve this Agreement
or any of the transactions contemplated herein.
 
(b)            Validity.  This Agreement has been duly executed and delivered by
the Supporting Creditor and constitutes the legal, valid, and binding agreement
of the Supporting Creditor, enforceable against the Supporting Creditor in
accordance with its terms.
 
(c)            No Conflict.  The execution, delivery, and performance by the
Supporting Creditor (when such performance is due) of this Agreement does not
and shall not (i) violate any provision of law, rule, or regulation applicable
to it or, in the case of an entity, any of its subsidiaries or its or their
certificates of incorporation or bylaws or other organizational documents, or
(ii) conflict with, result in a breach of, or constitute
16

--------------------------------------------------------------------------------

 (with due notice or lapse of time or both) a default under any material
contractual obligation to which it, or, applicable, any of its subsidiaries is a
party.
 
(d)            Authorization of Governmental Authorities and Creditors.  No
action by (including any authorization, consent, or approval), in respect of, or
filing with, any governmental authority is required for, or in connection with,
the valid and lawful authorization, execution, delivery, and performance by the
Supporting Creditor pursuant to this Agreement.
 
(e)            No Reliance.  The Supporting Creditor (i) is a sophisticated
party with respect to the subject matter of this Agreement, (ii) has been
represented and advised by legal counsel in connection with this Agreement,
(iii) has adequate information concerning the matters that are the subject of
this Agreement, and (iv) has independently and without reliance upon the Company
or any officer, employee, agent, or representative thereof, and based on such
information as the Supporting Creditor has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that the Supporting
Creditor has relied upon the Company’s express representations, warranties, and
covenants in this Agreement, and the Supporting Creditor acknowledges that it
has entered into this Agreement voluntarily and of its own choice and not under
coercion or duress.
 
(f)            Title.  The Supporting Creditor is the legal or beneficial holder
of, and has all necessary authority (including authority to bind any other legal
or beneficial holder) with respect to the debt outstanding under the Debt
Instruments in the aggregate principal amount set forth in Exhibit D (and in the
case of a nominee, it has due and proper authorization to act on behalf of, and
to bind, the beneficial owner of such Debt Instruments).  The Supporting
Creditor’s interest in the Debt Instrument is free and clear of any pledge,
lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition or
encumbrances of any kind that would adversely affect in any way the Supporting
Creditor’s performance of its obligations contained in this Agreement at the
time such obligations are required to be performed.
 
13.    The Company’s Representations and Warranties.  In order to induce the
Supporting Creditors to enter into and perform their obligations under this
Agreement, the Company hereby represents, warrants, and acknowledges as follows:
 
(a)            Authority.  The Company (i) has the power and authority to
execute, deliver, and perform its obligations under this Agreement, and to
consummate the transactions contemplated herein and (ii) the execution,
delivery, and performance by the Company under this Agreement and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary action on the part of the Company Party.
 
(b)            Validity.  This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid, and binding agreement of the
Company, enforceable against the Company in accordance with its terms.
17

--------------------------------------------------------------------------------

(c)            No Conflict.  The execution, delivery, and performance by the
Company (when such performance is due) of this Agreement does not and shall not
(i) violate any provision of law, rule, or regulation applicable to it or, in
the case of an entity, any of its subsidiaries or its or their certificates of
incorporation or bylaws or other organizational documents, or (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under its certificate of incorporation or by-laws (or other
organizational documents).
 
(d)            Authorization of Governmental Authorities.  No action by
(including any authorization, consent, or approval), in respect of, or filing
with, any governmental authority is required for, or in connection with, the
valid and lawful authorization, execution, delivery, and performance by the
Company of this Agreement; provided that, notwithstanding anything in this
section to the contrary, the Restructuring (and the authority of the Company to
consummate the Restructuring, including without limitation, the Plan and related
Definitive Documents) shall be subject to approval by the Bankruptcy Court in
the Chapter 11 Case.
 
(e)            No Reliance.  The Company (i) is a sophisticated party with
respect to the matters that are the subject of this Agreement, (ii) has had the
opportunity to be represented and advised by legal counsel in connection with
this Agreement, (iii) has adequate information concerning the matters that are
the subject of this Agreement, and (iv) has independently and without reliance
upon the Supporting Creditors, and based on such information as the Company has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that the Company has relied upon the Supporting Creditors’
express representations, warranties and covenants in this Agreement, which it
enters, or as to which it acknowledges and agrees, voluntarily and of its own
choice and not under coercion or duress.
 
14.            Certain Additional Chapter 11 Related Matters.  Except as
otherwise required pursuant to paragraph 1(b) of this Agreement, Genco shall
provide draft copies of the “first day” motions to counsel for the Supporting
Creditors and the Prepetition Agents, if reasonably practicable, at least two
(2) days prior to the date when Genco intends to file any such pleading, motion,
or other document (and, if not reasonably practicable, as soon as reasonably
practicable prior to filing) and shall consult in good faith with such counsel
regarding the substance of any such proposed filing with the Bankruptcy Court.
 
15.            Governing Law; Jurisdiction.
 
(a)            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.
 
(b)            By its execution and delivery of this Agreement, each of the
Parties hereto irrevocably and unconditionally agrees for itself that any legal
action, suit,
18

--------------------------------------------------------------------------------

or proceeding against it with respect to any matter under or arising out of or
in connection with this Agreement or for recognition or enforcement of any
judgment rendered in any such action, suit, or proceeding, shall be brought, to
the extent possible, in either the United States District Court for the Southern
District of New York or any New York State court sitting in New York City or
following the Petition Date, the Bankruptcy Court (the “Chosen Courts”).  By
execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of the Chosen Courts,
generally and unconditionally, with respect to any such action, suit, or
proceeding, and waives any objection it may have to venue or the convenience of
the forum.
 
16.   Entire Agreement.  This Agreement (including, for the avoidance of doubt,
the Exhibits) constitute the entire agreement with respect to the Restructuring
and supersedes all prior and contemporaneous agreements, representations,
warranties, terms sheets, proposals, and understandings of the Parties, whether
oral, written, or implied, as to the subject matter hereof; provided,
however, that any confidentiality agreement, waiver, indemnity letter, or
working fee letter executed by a Supporting Creditor and the Company shall
survive this Agreement and shall remain in full force and effect in accordance
with its terms.
 
17.    Required Supporting Lenders.  Notwithstanding anything to the contrary in
this Agreement, the Required Supporting Creditors with respect to a Debt
Instrument (other than the Convertible Notes and the Indenture) shall not
exercise any rights conferred upon them in this Agreement if the exercise of
such rights would have disproportionate adverse effect on the rights of a
particular Supporting Lender pursuant to such Debt Instrument under this
Agreement, in which case, the agreement in writing of such affected Supporting
Lender shall be required for the Required Supporting Creditors under the
applicable Debt Instrument to exercise such rights.
 
18.    Amendment or Waiver.  Except as otherwise specifically provided herein,
this Agreement may not be modified, waived, amended, or supplemented unless such
modification, waiver, amendment, or supplement is in writing and has been signed
by the Company and the Required Supporting Creditors in respect of each Debt
Instrument that is affected by such modification, waiver, amendment, or
supplement; provided that any amendment to section 11(g) of this Agreement shall
require the consent of each Supporting Creditor.  No waiver of any of the
provisions of this Agreement shall be deemed to constitute a waiver of any other
provision of this Agreement, whether or not similar, nor shall any waiver be
deemed a continuing waiver (unless such waiver expressly provides otherwise).
 
19.    Specific Performance; Remedies Cumulative.  This Agreement is intended as
a binding commitment enforceable in accordance with its terms.  Each Party
acknowledges and agrees that the exact nature and extent of damages resulting
from a breach of this Agreement are uncertain at the time of entering into this
Agreement and that any such breach of this Agreement would result in damages
that would be difficult to determine with certainty.  It is understood and
agreed that money damages would not be a sufficient remedy for any such breach
of this Agreement, and that any non-breaching Party shall be entitled to obtain
specific performance and injunctive relief as remedies for
19

--------------------------------------------------------------------------------

any such breach, and each Party further agrees to waive, and to cause each of
their representatives to waive, any requirement for the securing or posting of
any bond in connection with requesting such remedy.  Such remedies shall not be
deemed to be the exclusive remedies for the breach of this Agreement by any
Party or its representatives.  All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy by any Party hereto shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy hereunder.
 
20.   Construction.  This Agreement constitutes a fully negotiated agreement
among commercially sophisticated parties and therefore shall not be construed or
interpreted for or against any Party, and any rule or maxim of construction to
such effect shall not apply to this Agreement.
 
21.   Receipt of Information; Representation by Counsel.  Each Party
acknowledges that it has received adequate information to enter into this
Agreement and that it has been represented by counsel in connection with this
Agreement and the transactions contemplated herein.  Accordingly, any rule of
law or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel shall have no application and is expressly waived.
 
22.   Binding Effect; Successor and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective successors,
assigns, heirs, transferees, executors, administrators, and representatives, in
each case solely as such parties are permitted under this Agreement.
 
23.   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.  The signatures of all of the Parties need not appear on
the same counterpart.  Delivery of an executed signature page of this Agreement
by facsimile or electronic mail shall be effective as delivery of a manually
executed signature page of this Agreement.
 
24.    Headings; Schedules and Exhibits.  The headings of the sections,
paragraphs, and subsections of this Agreement are inserted for convenience only
and shall not affect the interpretation hereof.  References to sections, unless
otherwise indicated, are references to sections of this Agreement.
 
25.    Severability and Construction.  If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect if
the essential terms and conditions of this Agreement for each Party remain
valid, binding, and enforceable.
 
26.   Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
20

--------------------------------------------------------------------------------

UNCONDITIONALLY, AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM, OR OTHER ACTION ARISING IN CONNECTION
THEREWITH OR IN RESPECT OF ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF ANY PARTY OR ARISING OUT OF ANY
EXERCISE BY ANY PARTY OF ITS RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING
TO THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, WITH
RESPECT TO ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT AND WITH RESPECT TO
ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR
IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF THE PARTIES HERETO IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 26 IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.  THIS WAIVER OF JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT.


27.    Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the Party to be notified, (b) when sent by confirmed
electronic mail if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day, (c) three (3) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent:
 
To the Company at:
 
Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, New York 10171
Attn: John C. Wobensmith, Chief Financial Officer
 
With a copy (which shall not constitute notice) to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of Americas
New York, New York 10036
Attn:  Kenneth H. Eckstein, Adam Rogoff, and Stephen Zide
keckstein@kramerlevin.com, arogoff@kramerlevin.com, and
szide@kramerlevin.com
21

--------------------------------------------------------------------------------

To the Supporting 2007 Facility Lenders at:
 
The address set forth on each such Supporting 2007 Facility Lender’s signature
page (or as directed by any transferee thereof), as the case may be.
 
With a copy (which shall not constitute notice) to counsel to the 2007 Facility
Agent:


Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Attn: Dennis F. Dunne, Samuel A. Khalil, and Michael W. Price
ddunne@milbank.com, skhalil@milbank.com, and mprice@milbank.com
 
To the Supporting $253 Million Facility Lenders at:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attn: Alan W. Kornberg and Elizabeth McColm
akornberg@paulweiss.com  and emccolm@paulweiss.com
 
To the Supporting $100 Million Facility Lenders at:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attn: Alan W. Kornberg and Elizabeth McColm
akornberg@paulweiss.com  and emccolm@paulweiss.com
 
To the Supporting Noteholders at:
 
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, New York 10036
Attn:  Michael S. Stamer and Sarah Link Schultz
mstamer@akingump.com and sschultz@akingump.com
 
or to such other address as may have been furnished by a Party to each of the
other Parties by notice given in accordance with the requirements set forth
above.
 
28.   Consideration.  The Company and each Supporting Creditor hereby
acknowledge that no consideration, other than that specifically described in
this Agreement, shall be due or paid to the Supporting Creditor for its
agreement to vote to accept the Plan in accordance with the terms and conditions
of this Agreement, other than
22

--------------------------------------------------------------------------------

 the Company’s representations, warranties, and agreement to use commercially
reasonable efforts to seek to effectuate and consummate the Restructuring and
the Plan.
 
29.    No Third-Party Beneficiaries.  This Agreement shall be solely for the
benefit of the Parties hereto (or any other party that may become a party to
this Agreement pursuant to section 5 of this Agreement) and no other person or
entity shall be a third-party beneficiary hereof.
 
30.    No Waiver of Participation and Reservation of Rights.  Except as
expressly provided in this Agreement and in any amendment among the parties,
nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict the ability of each of the Parties to protect and preserve its rights,
remedies, and interests, including, without limitation, its claims against any
of the other Parties (or their respective affiliates or subsidiaries).  If the
transactions contemplated by this Agreement are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights, remedies, or interests.
 
31.    No Admissions.  This Agreement shall in no event be construed as or be
deemed to be evidence of an admission or concession on the part of any Party of
any claim or fault or liability or damages whatsoever.  Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.  No
Party shall have, by reason of this Agreement, a fiduciary relationship in
respect of any other Party or any person or entity, and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon any Party any obligations in respect of this Agreement except as
expressly set forth herein.  This Agreement and the Restructuring are part of a
proposed settlement of a dispute among the Parties.  Pursuant to Federal Rule of
Evidence 408 and any applicable state rules of evidence, this Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding involving enforcement of the terms of this
Agreement.
 
32.    Public Disclosure of Agreement.  The Company may, in its discretion,
disclose this Agreement (including the signature pages hereto) in a press
release or public filing; provided, however, that the Company shall not disclose
to any person, other than legal, accounting, financial and other advisors to the
Company, the principal amount or percentage of indebtedness or claims held by
any Supporting Creditor or any of its respective subsidiaries or affiliates,
unless such information is or becomes publicly available other than by the
Company’s breach of this section 32 or such information is required to be
disclosed by law, rule, regulation, legal, judicial or administrative process,
subpoena, or court order, or by a governmental, regulatory, or self-regulatory
authority, or similar body.  For the avoidance of doubt, the Company shall be
permitted to disclose at any time the aggregate amount of claims held by any
class of Supporting Creditors.


[The remainder of this page is intentionally left blank.]
23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.






GENCO SHIPPING & TRADING LIMITED




By: /s/ John C. Wobensmith                            
       Name: John C. Wobensmith
       Title:   Chief Financial Officer



--------------------------------------------------------------------------------

 
GENCO ACHERON LIMITED
GENCO CHALLENGER LIMITED
GENCO BEAUTY LIMITED
GENCO CHAMPION LIMITED
GENCO KNIGHT LIMITED
GENCO CHARGER LIMITED
GENCO LEADER LIMITED
GENCO HUNTER LIMITED
GENCO MUSE LIMITED
GENCO PREDATOR LIMITED
GENCO VIGOUR LIMITED
GENCO WARRIOR LIMITED
GENCO CARRIER LIMITED
GENCO BAY LIMITED
GENCO PROSPERITY LIMITED
GENCO OCEAN LIMITED
GENCO SUCCESS LIMITED
GENCO AVRA LIMITED
GENCO WISDOM LIMITED
GENCO MARE LIMITED
GENCO MARINE LIMITED
GENCO SPIRIT LIMITED
GENCO EXPLORER LIMITED
GENCO LORRAINE LIMITED
GENCO PIONEER LIMITED
GENCO PYRENEES LIMITED
GENCO PROGRESS LIMITED
GENCO LOIRE LIMITED
GENCO RELIANCE LIMITED
GENCO CLAUDIUS LIMITED
GENCO SURPRISE LIMITED
GENCO BOURGOGNE LIMITED
GENCO SUGAR LIMITED
GENCO PICARDY LIMITED
GENCO AUGUSTUS LIMITED
GENCO AQUITAINE LIMITED
GENCO TIBERIUS LIMITED
GENCO NORMANDY LIMITED
GENCO LONDON LIMITED
GENCO AUVERGNE LIMITED
GENCO TITUS LIMITED
GENCO PROVENCE LIMITED
GENCO CONSTANTINE LIMITED
GENCO ARDENNES LIMITED
GENCO HADRIAN LIMITED
GENCO BRITTANY LIMITED
GENCO COMMODUS LIMITED
GENCO LANGUEDOC LIMITED
GENCO MAXIMUS LIMITED
GENCO RHONE LIMITED
GENCO CLAUDIUS LIMITED
GENCO INVESTMENTS LLC
 
GENCO MANAGEMENT (USA) LLC
 
GENCO SHIP MANAGEMENT LLC
 
GENCO RE INVESTMENTS LLC









By: /s/ John C. Wobensmith______
       Name: John C. Wobensmith
       Title:  Chief Financial Officer

 



--------------------------------------------------------------------------------

 
GENCO CAVALIER LLC
GENCO RAPTOR LLC
GENCO THUNDER LLC




By: /s/ John C. Wobensmith
       Name: John C. Wobensmith
       Title:   Manager





--------------------------------------------------------------------------------



APOLLO SPECIAL OPPORTUNITIES
MANAGED ACCOUNT, L.P., as Lender


BY: APOLLO SOMA ADVISORS, L.P., its
general partner


BY: APOLLO SOMA CAPITAL
MANAGEMENT, LLC, its general partner




By:/s/ Joseph D. Glatt                           
     Name: Joseph D. Glatt
     Title:   Vice President






AES (LUX) S.A R.L., as Lender


BY: APOLLO EUROPEAN STRATEGIC
MANAGEMENT, L.P., its investment manager


BY: APOLLO EUROPEAN STRATEGIC
MANAGEMENT GP, LLC, its general partner




By:/s/ Joseph D. Glatt                           
     Name: Joseph D. Glatt
     Title:   Vice President




AEC (LUX) S.A.R.L., as Lender


BY: APOLLO EUROPEAN CREDIT
MANAGEMENT, L.P., its investment manager


BY: APOLLO EUROPEAN CREDIT
MANAGEMENT GP, LLC, its general partner




By:/s/ Joseph D. Glatt                           
      Name: Joseph D. Glatt
      Title:   Vice President



--------------------------------------------------------------------------------



APOLLO CENTRE STREET PARTNERSHIP,
  L.P., as Lender


BY: APOLLO CENTRE STREET
MANAGEMENT, LLC, its investment manager




By:/s/ Joseph D. Glatt                           
     Name: Joseph D. Glatt
     Title:   Vice President




ANS U.S. HOLDINGS LTD, as Lender


BY: APOLLO SK STRATEGIC ADVISORS, LLC,
its sole director




By:/s/ Joseph D. Glatt                           
     Name: Joseph D. Glatt
     Title:   Vice President




APOLLO CREDIT OPPORTUNITY FUND III LP,
as Lender


BY: APOLLO CREDIT OPPORTUNITY
ADVISORS III LP, its general partner


BY: APOLLO CREDIT OPPORTUNITY
ADVISORS III GP LLC, its general partner


By:/s/ Joseph D. Glatt                           
     Name: Joseph D. Glatt
     Title:   Vice President



--------------------------------------------------------------------------------



APOLLO FRANKLIN PARTNERSHIP, L.P.,
as Lender




BY: APOLLO FRANKLIN ADVISORS (APO
DC), L.P., its general partner


BY: APOLLO FRANKLIN ADVISORS (APO DC-
GP), LLC, its general partner




By:/s/ Joseph D. Glatt                           
     Name: Joseph D. Glatt
     Title:   Vice President




APOLLO ZEUS STRATEGIC INVESTMENTS, L.P.,
as Lender


BY:  APOLLO ZEUS STRATEGIC
MANAGEMENT, LLC, its investment manager




By:/s/ Joseph D. Glatt                           
     Name: Joseph D. Glatt
     Title:   Vice President




Please send notices to:


Bill Schwartz
Apollo Capital Management, L.P.
9 West 57th Street, 37th Floor
New York, NY 10019

--------------------------------------------------------------------------------

 
By:/s/ William Kelly                                     
Name:  William M. Kelly
Title:   Chief Operating Officer
Panning Capital Management, LP, as Investment
Manager for Panning Master Fund, LP


Please send notices to:


Panning Capital Management, LP
510 Madison Avenue, 24th Floor
New York, NY  10022




--------------------------------------------------------------------------------

 
CCP Credit Acquisition Holdings, L.L.C.,


Centerbridge Special Credit Partners II, L.P.


CCP II Acquisition Holdings, LLC






By:/s/ Bao Truong                           
     Name: Bao Truong
     Title: Senior Managing Director




Please send notices to:


Attn:  Bank Debt Operations Team
Centerbridge Partners, L.P.
375 Park Avenue, 12th Floor
New York, NY 10152
Email: creditadmin@centerbridge.com

--------------------------------------------------------------------------------



MIDTOWN ACQUISITIONS L.P.,


By: Midtown Acquisitions GP LLC, its General Partner




By:/s/ Avram Z. Friedman                         
                                                            
Name: Avram Z. Friedman
Title: Manager




Please send notices to:


65 East 55th Street, 19th Floor, New York, NY 10022

--------------------------------------------------------------------------------



SOLUS ALTERNATIVE ASSET MANAGEMENT LP,


On behalf of certain funds and managed accounts






By:/s/ Christopher Pucillo/by SJB w/permission
Name: Christopher A. Pucillo
Title:   Chief Investment Officer






Please send notices to:




Solus Alternative Asset Management LP
410 Park Avenue
New York, NY 10022
Attn:  Tom Higbie
thigbie@soluslp.com
Attn:  Stephen Blauner
sblauner@soluslp.com

--------------------------------------------------------------------------------



BNP PARIBAS




By:/s/ Paul Barnes                                
Name:            Paul Barnes
Title:            Managing Director




By:/s/ Delphine Kambou                 
Name:            Delphine Kambou
Title:


Please send notices to:


16, Rue de Hanovre
75078 PARIS CEDEX 02
France


Fax: +33(0)1 42 98 43 55
Attention: Paul BARNES

--------------------------------------------------------------------------------



CREDIT INDUSTRIEL ET COMMERCIAL






By:/s/ Adrienne Molloy                      
Name:            Adrienne Molloy
Title:            Vice President




By:/s/ Marcus Edward                       
Name: Marcus Edward
Title:   Managing Director


Please send notices to:


Andrew McKuin
Credit Industriel et Commercial
530 Madison Avenue
New York, NY 10022

--------------------------------------------------------------------------------



DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHǞFT






By:/s/ Bastian Duehmert                    
Name:            Bastian Duehmert
Title:            Director




By:/s/ Kerstin Seefeld                        
Name: Kerstin Seefeld
Title:    Director


Please send notices to:


Deutsche Bank AG Filiale Deutschlandgeschaft
Adolphsplatz 7, 20457 Hamburg,
Germany
Fax: +49 40 3701 4550
Attention: Dirk Niedereichholz

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK


By: /s/ Jerome Salle                                                      
       Name: Jerome Salle
       Title:   Director


By: /s/ Eden
Rahman                                                                      
       Name: Eden Rahman
       Title:   Associate




Please send notices to:


Crédit Agricole Corporate and Investment Bank
9 quai du President Paul Doumer
92920 Paris La Defense
France
Fax: +33 1 41 89 29 97
Attn: Shipping Department


with a copy to


Crédit Agricole Corporate and Investment Bank, New York
Ship Finance Department
1301 Avenue of the Americas
New York, NY 10019
Attention: Jerome Duval / Michael Choina
Tel: 212-261-4039 / 212-261-7363
Fax: +1 917 849 6377
Email: jerome.duval@ca-cib.com /  michael.choina@ca-cib.com

--------------------------------------------------------------------------------



SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)




By: /s/ Arne
Juell-Skieise                                                                      
       Name: Arne Juell-Skieise
       Title:


By: /s/ Olof Kajerdt                       
                                                                      
       Name: Oloj Kajerdt
       Title:






Please send notices to:


Skandinaviska Enskilda Banken AB (publ)
Shipping Finance, KA3
Kungstradgardsgatan 8
106 40 Stockholm
Sweden
Fax: +46 8 678 02 06
Attention: Arne Juell-Skieise

--------------------------------------------------------------------------------



DVB BANK SE




By: /s/ Tarun Gulati                                                      
       Name: Tarun Gulati
       Title:  Senior Vice President


By: /s/ I. Monhemius                      
                                                          
       Name: I. Monhemius
       Title:   Senior Vice President






Please send notices to:


DVB Bank SE
Platz der Republik 6
D-60325 Frankfurt-am-Main
Germany
Fax: +49 69 9750 4875
Attention: Shipping Loans Administration Department

--------------------------------------------------------------------------------



KAYNE ANDERSON CAPITAL ADVISORS, L.P.,
ON BEHALF OF ITSELF AND FUNDS AND ACCOUNTS UNDER
MANAGEMENT WHO ARE CONTROLLED AFFILIATES


By:  /s/ Michael
Schimmel                                                                                    
       Name: Michael Schimmel
       Title:   Portfolio Manager


Please send notices to:
Michael Schimmel
Email: mschimmel@kaynecapital.com

--------------------------------------------------------------------------------



WILFRED ADVISORS AG


By:  /s/ Nicholas W.
Walsh                                                                                    
       Name: Nicholas W. Walsh
       Title:   President


Please send notices to:
Wilfrid Global Opportunity Fund LP
c/o Wilfrid Aubrey LLC
405 Lexington Avenue, Suite #3503
New York, NY 10174

--------------------------------------------------------------------------------

 
Fidelity Securities Fund: Fidelity Leveraged Company Stock Fund




By:/s/  Joseph Zambello____
     Name: Joseph Zambello
     Title:   Deputy Treasurer

--------------------------------------------------------------------------------





Fidelity Advisor Series I: Fidelity Advisor Leveraged Company Stock Fund




By:/s/  Joseph Zambello____
     Name: Joseph Zambello
     Title:   Deputy Treasurer

--------------------------------------------------------------------------------



JLP STRESSED CREDIT FUND LP




By: Phoenix Investment Adviser LLC, its Investment Manager


By:  /s/ Robert
Youree                                                                                    
       Name: Robert Youree
       Title:   CFO


Please send notices to:
Phoenix Investment Adviser LLC
Attn: Alex Duncan
420 Lexington Avenue, Suite 2040
New York, NY 10170
aduncan@phoenixinvadv.com


cc: Jeffrey Schultz
jschultz@phoenixinvadv.com

--------------------------------------------------------------------------------

JLP CREDIT OPPORTUNITY MASTER FUND LTD.


By: Phoenix Investment Adviser LLC, its Investment Manager


By:  /s/ Robert
Youree                                                                      
       Name: Robert Youree
       Title:   CFO


Please send notices to:


Phoenix Investment Adviser LLC
Attn: Alex Duncan
420 Lexington Avenue, Suite 2040
New York, NY 10170
aduncan@phoenixinvadv.com


cc: Jeffrey Schultz
jschultz@phoenixinvadv.com

--------------------------------------------------------------------------------



Scoggin LLC as Investment Advisor on behalf of;


Scoggin Capital Management II LLC and


Scoggin International Fund Ltd.




By:  /s/ Dev Chodry_____________
       Name: Dev Chodry
       Title:   Co-Chief Investment Officer for Scoggin LLC


Please send notices to:


Nicole Kramer
Scoggin LLC
660 Madison Ave.
New York, N.Y. 10065
nkramer@scogcap.com

--------------------------------------------------------------------------------



Old Bellows Partners L.P. as Investment Advisor on behalf of;


Scoggin Worldwide Fund Ltd and as sub-advisor to the


J. Goldman Master Fund L.P.




By:  /s/ Dev Chodry__________________
       Name: Dev Chodry
       Title:   Managing Member of the General Partner of Old Bellows Partners
L.P.


Please send notices to:


Nicole Kramer
Scoggin LLC
660 Madison Ave.
New York, N.Y. 10065
nkramer@scogcap.com

--------------------------------------------------------------------------------

ADVANTAGE OPPORTUNITIES FUND, L.P.




By:  /s/ Irvin Schlussel                                  
       Name: Irvin Schlussel
       Title:   Managing Partner.

--------------------------------------------------------------------------------

Merrill Lynch Pierce Fenner & Smith, Incorporated




By:/s/ Jonathan M. Barnes                        
     Name: Jonathan M. Barnes
     Title:   Vice President


Please send notices to:


Bank of America, N.A.
214 North Tryon Street
NC1-027-15-01
Charlotte, North Carolina 28255
Attn: Servicing Team TLC004
Tel: 980.388.8943
Fax: 704.409.0154
bas.infomanager@bankofamerica.com
 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.






By:/s/ Jonathan M. Barnes
Name:            Jonathan M. Barnes
Title:            Vice President






Please send notices to:


Bank of America, N.A.
214 North Tryon Street
NC1-027-15-01
Charlotte, North Carolina 28255
Attn: Servicing Team TLC004
Tel: 980.388.8943
Fax: 704.409.0154
bas.infomanager@bankofamerica.com

--------------------------------------------------------------------------------



Permal Stone Lion Fund Ltd.


By: Stone Lion Capital Partners L.P.,
       Investment Manager


By:  /s/ Claudia Borg                                       
                       
       Name: Claudia Borg
       Title:   Authorized Signatory


Please send notices to:
Claudia Borg
c/o Stone Lion Capital Partners L.P.
555 Fifth Avenue, 18th Floor
New York, NY 10017
cborg@stonelioncapital.com

--------------------------------------------------------------------------------

P&S Credit Management, L.P.






By:/s/ James Palmisciano                                
Name:            James Palmisciano
Title:            Chief Investment Officer


Please send notices to:


Gracie Asset Management
Attn: James Palmisciano
399 Park Avenue, 6th Floor
New York, NY 10022

--------------------------------------------------------------------------------



Credit Value Partners, LP for funds and accounts under management


By: Credit Value Partners, LP, as investment manager


By:/s/ Donald Pollard______
Name: Donald Pollard
Title:  Managing Partner






Please send notices to:


Ryan Eckert
Credit Value Partners, LP
49 W. Putnam Ave.
Greenwich, CT 06830
P: (212)-493-4465
M: (860)-690-8409
E: reckert@cvp7.com



--------------------------------------------------------------------------------



Stone Lion Portfolio L.P.


By: Stone Lion Capital Partners L.P.,
       Its Investment Manager


By:  /s/ Claudia
Borg                                                                                    
       Name: Claudia Borg
       Title:   General Counsel


Please send notices to:
Claudia Borg
c/o Stone Lion Capital Partners L.P.
555 Fifth Avenue, 18th Floor
New York, NY 10017
cborg@stonelioncapital.com
 

--------------------------------------------------------------------------------

NEW GENERATION ADVISORS, LLC
By:  /s/ Johan D. Goedkoop                            
       Name: Johan D. Goedkoop
       Title:   Vice President




Please send notices to:


Johan D. Goedkoop
New Generation Advisors, LLC
49 Union Street
Manchester, MA 01944
T: 978.704.6202
daan@turnarounds.com
 

--------------------------------------------------------------------------------

 
SPCP GROUP, LLC


By: /s/ David Steinmetz
Name:  David Steinmetz
Title:  Authorized Signatory


Please send notices to:


SPCP Group, LLC
2 Greenwich Plaza
1st Floor
Greenwich, CT 06830
Attn: Adam DePanfilis
Phone:  203-542-4407
Fax:  201-719-2157
Email:  12017192157@tls.ldsprod.com

--------------------------------------------------------------------------------


Schedule 1


Genco Subsidiaries



1. Genco Acheron Limited

2. Genco Beauty Limited

3. Genco Knight Limited

4. Genco Leader Limited

5. Genco Muse Limited

6. Genco Vigour Limited

7. Genco Carrier Limited

8. Genco Prosperity Limited

9. Genco Success Limited

10. Genco Wisdom Limited

11. Genco Marine Limited

12. Genco Explorer Limited

13. Genco Pioneer Limited

14. Genco Progress Limited

15. Genco Reliance Limited

16. Genco Surprise Limited

17. Genco Sugar Limited

18. Genco Augustus Limited

19. Genco Tiberius Limited

20. Genco London Limited

21. Genco Titus Limited

22. Genco Constantine Limited

23. Genco Hadrian Limited

24. Genco Commodus Limited

25. Genco Maximus Limited

26. Genco Claudius Limited

27. Genco Challenger Limited

28. Genco Champion Limited

29. Genco Charger Limited

30. Genco Hunter Limited

31. Genco Predator Limited

32. Genco Warrior Limited

33. Genco Bay Limited

34. Genco Ocean Limited

35. Genco Avra Limited

36. Genco Mare Limited

37. Genco Spirit Limited

38. Genco Lorraine Limited

39. Genco Pyrenees Limited

40. Genco Loire Limited

41. Genco Bourgogne Limited

42. Genco Picardy Limited

--------------------------------------------------------------------------------

43. Genco Aquitaine Limited

44. Genco Normandy Limited

45. Genco Auvergne Limited

46. Genco Provence Limited

47. Genco Ardennes Limited

48. Genco Brittany Limited

49. Genco Languedoc Limited

50. Genco Rhone Limited

51. Genco Investments LLC

52. Genco Management (USA) LLC

53. Genco Ship Management LLC

54. Genco RE Investments LLC

55. Genco Raptor LLC

56. Genco Cavalier LLC

57. Genco Thunder LLC




--------------------------------------------------------------------------------

Exhibit A
 
Restructuring Term Sheet

--------------------------------------------------------------------------------

GENCO SHIPPING AND TRADING LIMITED
RESTRUCTURING TERM SHEET
 
APRIL 1, 2014
 
This term sheet (the “Restructuring Term Sheet”) sets forth the principal terms
of a financial restructuring (the “Restructuring”) of the existing debt and
other obligations of the Company (as defined herein).  Subject in all respects
to the terms of the Restructuring Support Agreement to which this Restructuring
Term Sheet will be attached (the “Restructuring Support Agreement”), the
Restructuring will be consummated through a case or cases under chapter 11 (the
“Chapter 11 Case(s)”) of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”).  This Restructuring Term Sheet has the support of
the Supporting Creditors, as set forth in the Restructuring Support Agreement. 
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Restructuring Support Agreement, provided that any
reference to Required Supporting Creditors in respect to a Debt Instrument shall
only be applicable to the extent that such Required Supporting Creditors have
not terminated the Restructuring Support Agreement with respect to such Debt
Instrument.


THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS)
AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAWS.
 
[THIS RESTRUCTURING TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT
PURPOSES ONLY AND IS SUBJECT TO THE PROVISIONS OF RULE 408 OF THE FEDERAL RULES
OF EVIDENCE AND OTHER SIMILAR APPLICABLE STATE AND FEDERAL RULES.]
 
THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE COMPLETION OF
DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND THE CLOSING OF
ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
DEFINITIVE DOCUMENTS.1
 
The Parties
Company
Genco Shipping & Trading Limited (“Genco”) and those of its subsidiaries set
forth on Schedule 1 to the Restructuring Support Agreement, shall be
collectively referred to as the “Company”.  Genco, and those of its direct and
indirect subsidiaries that file chapter 11 cases, shall each be referred to as
the “Debtors” or the “Company Parties.”
 
2007 Facility Lenders
Those lenders (collectively, the “2007 Facility Lenders”) under that certain
Credit Agreement, dated as of July 20, 2007 (as amended to date, the “2007
Credit Agreement”), by and among Genco as borrower, the banks and other
financial institutions named therein as lenders, Wilmington Trust, N.A., as
successor administrative and successor collateral agent (the

--------------------------------------------------------------------------------

1 For the avoidance of doubt, approval of the Definitive Documents shall be
subject to the terms of section 1(b) of the Restructuring Support Agreement.

--------------------------------------------------------------------------------

 
“2007 Facility Agent”), and the other mandated lead arranger and bookrunner
parties thereto, by which the lenders made available to Genco a senior secured
credit facility in the amount of $1,377,000,000 (as amended, the “2007
Facility”).  As of the date hereof, $1,055,911,525.00 of the principal amount
remains outstanding under the 2007 Facility, plus the 1.25% facility fee payable
pursuant to the Amendment and Supplement No. 6 to the 2007 Credit Agreement and
accrued and unpaid interest.
 
$253 Million Facility Lenders
Those lenders (collectively, the “$253 Million Facility Lenders”) under that
certain Loan Agreement, dated as of August 20, 2010 (as amended to date, the
“$253 Million Loan Agreement”), for a loan not exceeding $253 million, among
Genco as borrower, the banks and financial institutions named therein as
lenders, BNP Paribas, Credit Agricole Corporate and Investment Bank, DVB Bank
SE, Deutsche Bank AG Filiale Deutschlandgeschaft, and Skandinaviska Enskilda
Banken AB (publ) as mandated lead arrangers, BNP Paribas, Credit Agricole
Corporate and Investment Bank, DVB Bank SE, Deutsche Bank AG, and Skandinaviska
Enskilda Banken AB (publ) as swap providers, and Deutsche Bank Luxembourg S.A.
as agent for the lenders (the “$253 Million Facility Agent”) and Deutsche Bank
AG Filiale Deutschlandgeschaft as security agent (the “$253 Million Facility
Security Agent”) (as amended, the “$253 Million Facility”).  As of the date
hereof, $175,718,000.00 of the principal amount remains outstanding under the
$253 Million Facility.
 
$100 Million Facility Lenders
Those lenders (collectively, the “$100 Million Facility Lenders”) under that
certain Loan Agreement, dated as of August 12, 2010 (as amended to date, the
“$100 Million Loan Agreement”), for a loan facility of up to $100 million by and
among Genco as borrower, Genco Ocean Limited and the other companies named
therein as guarantors, the banks and financial institutions named therein as
lenders, and Credit Agricole Corporate and Investment Bank as agent and security
trustee (the “$100 Million Facility Agent” and, together with the 2007 Facility
Agent, the $253 Million Facility Agent and the $253 Million Facility Security
Agent, the “Prepetition Agents”) (as amended, the “$100 Million Facility”). As
of the date hereof, $73,561,132.60 of the principal amount remains outstanding
under the $100 Million Facility.
 
Interest Rate Swap Counterparty
DNB Bank ASA (f/k/a DnB Nor Bank ASA), as counterparty under that certain ISDA
Master Agreement (the “Interest Rate Swap Counterparty”) as well as an interest
rate swap on September 7, 2005 (the “Swap”), which provides a hedge against the
three month LIBOR interest rate risk at a swap rate of 4.485% on a notional
amount of $106.233 million, with an expiration date of July 29, 2015.  The Swap
is an Interest Rate Protection Agreement (as such term is defined in the 2007
Credit Agreement), which may give rise to claims secured by the collateral
securing the 2007 Facility under, and in accordance with the priority scheme set
forth in, the 2007 Facility security documents.
 
Convertible Noteholders
Those holders (collectively, the “Convertible Noteholders”) of the 5.00%
Convertible Senior Notes due August 15, 2015 issued pursuant to that certain
Indenture, dated as of July 27, 2010, between Genco as issuer and

2

--------------------------------------------------------------------------------

 
The Bank of New York Mellon (the “Indenture Trustee”) as trustee (the
“Convertible Notes” and the claims thereunder, the “Convertible Note Claims”). 
As of the date hereof, $125 million of the principal amount remains outstanding
under the Convertible Notes.
The Restructuring  
Overview
The Plan will provide for, among other things:
 
·        a $100.00 million rights offering (the “Rights Offering”) for 8.7% of
the pro forma equity in Reorganized Genco (the “New Genco Equity”), subject to
dilution by the New Genco Warrants (defined below) and the MIP Warrants (defined
below).  Eligible 2007 Facility Lenders will have the right to participate in up
to 80% of the Rights Offering, which portion will be backstopped by the
Supporting 2007 Facility Lenders, and eligible Convertible Noteholders will have
the right to participate in up to 20% of the Rights Offering, which portion will
be backstopped by the Supporting Noteholders;
 
·        conversion of the full 2007 Facility into 81.1% of the New Genco Equity
(after allocation of MIP Primary Equity), subject to dilution by the New Genco
Warrants and the MIP Warrants (the “2007 Equity Conversion”);
 
·      refinancing the $253 Million Facility and $100 Million Facility with new
senior secured credit facilities or amending the facilities to provide for
extended maturity dates through August 2019 and certain other modifications as
described more fully below;
 
·         payment of the Swap Claim (as defined below) in full through mutually
acceptable treatment or other treatment consistent with the Bankruptcy Code;
 
·         the unimpairment of all GUC Claims under section 1124 of the
Bankruptcy Code, as described more fully below;
 
·       the conversion of the Convertible Note Claims into 8.4% of the New Genco
Equity (after allocation of MIP Primary Equity), subject to dilution by the New
Genco Warrants and the MIP Warrants (the “Note Equity Conversion” and together
with the 2007 Equity Conversion, the “Equity Conversion”); and
 
·       the cancellation of all Equity Interests, with such Equity Interests
receiving 7-year warrants for 6.0% of the New Genco Equity struck at $1,295
million equity valuation (the “New Genco Warrants”).
 
Rights Offering
·       The Supporting 2007 Facility Lenders and the Supporting Noteholders
shall execute an equity commitment agreement (the “Equity Commitment Agreement”)
mutually acceptable to each of the Company, the Required Supporting 2007
Facility Lenders, and the Required Supporting Noteholders providing for a
backstop of the Rights Offering for 60 days.
 
·        Under the Equity Commitment Agreement, the Supporting 2007

3

--------------------------------------------------------------------------------

 
        Facility Lenders shall backstop 80% of the Rights Offering and the
Supporting Noteholders shall backstop 20% of the Rights Offering.
 
·        The Equity Commitment Agreement shall provide for reimbursement of the
reasonable fees and expenses incurred by the Supporting 2007 Facility Lenders
and the Supporting Noteholders, but shall not require a commitment fee.
 
·        The Equity Commitment Agreement shall be executed by no later than the
Solicitation Commencement Date.
 
Exit Financing
·       The prepetition $253 Million Facility will either be replaced with a new
third-party facility, or rolled into an amended credit facility on the same
terms as the prepetition $253 Million Facility, other than the modifications set
forth on Annex A attached hereto (the “New $253 Million Facility”), and
 
·       The prepetition $100 Million Facility will either be replaced with a new
third-party facility, or rolled into an amended credit facility on the same
terms as the prepetition $100 Million Facility, other than the  modifications
set forth on Annex B attached hereto (the “New $100 Million Facility”).
 
·        For the avoidance of doubt, the proceeds of any new third-party
facility entered into by the Company on the Effective Date must be used to pay
down the $253 Million Facility and the $100 Million Facility in cash.
 
Treatment of Claims/Equity Interests
 
The Plan will provide that each holder of an allowed claim will receive the
following on or as soon as practicable after the effective date of the Plan (the
“Plan Effective Date”), unless different treatment is agreed to by the holder of
such allowed claim and the Company in consultation with the Supporting
Creditors:
 
·       Administrative, Priority, and Priority Tax Claims: Allowed
administrative, priority, and tax claims will be satisfied in full, in cash, or
otherwise receive treatment consistent with the provisions of section 1129(a)(9)
of the Bankruptcy Code.
 
·       2007 Facility Claims: On the Plan Effective Date, the holders of 2007
Facility Claims shall have an allowed claim in the amount of $1,055,911,525.00
plus accrued interest and fees (including the 1.25% facility fee payable under
Amendment and Supplement No. 6 to the 2007 Credit Agreement).  Holders of
allowed claims under the 2007 Facility (the “2007 Facility Claims”) will receive
their pro rata share of (i) the 2007 Equity Conversion, and (ii) the right to
participate in up to 80% of the Rights Offering (for eligible holders) at a
$1,128.5 million valuation.
 
·         $253 Million Facility Claims: At the Company’s option, holders of
allowed claims under the $253 Million Facility (the “$253 Million Facility
Claims”) will be either (i) paid in full, in cash or (ii) receive their pro rata
share of the New $253 Million Facility.
 
·         $100 Million Facility Claims:  At the Company’s option, holders of

4

--------------------------------------------------------------------------------

 
        allowed claims under the $100 Million Facility (the “$100 Million
Facility Claims”) will be either (i) paid in full, in cash or (ii) receive their
pro rata share of the New $100 Million Facility.
 
·       Swap Claim:  On account of the allowed claim arising under the Swap (the
“Swap Claim”), the Interest Rate Swap Counterparty shall receive payment in full
pursuant to treatment acceptable to the Company, the Required Supporting 2007
Facility Lenders, and the Interest Rate Swap Counterparty, or such other
treatment as is consistent with the Bankruptcy Code.
 
·      GUC Claims: Allowed general unsecured claims against the Debtors (other
than the Convertible Note Claims) (collectively, the “GUC Claims”) will either
be reinstated or otherwise rendered unimpaired under the Plan.
 
·       Convertible Note Claims:  On the Plan Effective Date, the holders of
Convertible Note Claims shall have an allowed claim in the amount of
$125,000,000, plus accrued interest. Holders of Convertible Notes Claims will
receive their pro rata share of (i) the Note Equity Conversion, and (ii) the
right to participate in up to 20% of the Rights Offering (for eligible holders)
at a $1,128.5 million valuation.
 
·        Intercompany Claims: At the Debtors’ option, with the reasonable
consent of the Required Supporting 2007 Facility Lenders, all intercompany
claims and interests shall be either reinstated or receive no distribution on
account of such claims and interests on the Effective Date.
 
·        Existing Equity: All existing equity interests (including common stock,
preferred stock and any options, warrants or rights to acquire any equity
interests) shall be cancelled on the Effective Date.  Holders of equity
interests will receive the New Genco Warrants under the Plan.
 
Other Plan Terms  
Conditions to Confirmation
Conditions precedent to Confirmation and/or the occurrence of the Effective
Date, each of which may be waived in writing by the Company and the Required
Supporting 2007 Facility Lenders, and subject to the consent rights of the
Supporting Creditors as provided for in the Restructuring Support Agreement,
shall include, without limitation, the following:
 
a)       Each of the Plan, Disclosure Statement, plan supplement (including,
with respect to any amendments, modifications, supplements and exhibits thereto
related to the foregoing) and other Definitive Documents (as applicable) shall
be approved consistent with the terms of section 1(b) of the Restructuring
Support Agreement;
 
b)      The Confirmation Order shall have been entered and not stayed, and shall
be approved consistent with the terms of section 1(b) of the Restructuring
Support Agreement;
 
c)       All actions, documents, certificates, and agreements necessary to

 
5

--------------------------------------------------------------------------------

 
implement the Plan shall have been effected or executed and delivered to the
required parties and, to the extent required, filed with the applicable
government units in accordance with applicable law;
 
d)      The Restructuring Support Agreement shall have been assumed; and
 
e)      All governmental or other approvals required to effectuate the terms of
this Plan shall have been obtained.
 
Releases and Exculpation
The Plan and Confirmation Order shall provide customary release and exculpation
provisions for the benefit of the Debtors, the Supporting 2007 Facility Lenders,
the Supporting $253 Million Facility Lenders, the Supporting $100 Million
Facility Lenders, the Prepetition Agents, the Supporting Noteholders, the
Indenture Trustee, and their respective agents, affiliates, principals,
officers, directors, attorneys, financial advisors or other professionals or
representatives, each in their capacity as such.
 
Cancellation of Notes, Instruments, Certificates and Other Documents
On the Plan Effective Date, except to the extent otherwise provided under the
Plan, all notes, instruments, certificates, and other documents evidencing
claims against or interests in the Debtors shall be cancelled and the
obligations of the Debtors related thereto shall be discharged.
 
Issuance of New Securities; Execution of Plan Documents; Registration Rights
On the Plan Effective Date or as soon as reasonably practicable thereafter, the
Reorganized Debtors shall issue all securities, notes, instruments,
certificates, and other documents required to be issued pursuant to the Plan. 
It is the intent of the parties that any “securities” as defined in section
2(a)(1) of the Securities Act of 1933 issued under the Plan, except with respect
to any entity that is an underwriter, shall be exempt from registration under
U.S. state and federal securities laws pursuant to section 1145 of the
Bankruptcy Code and the Reorganized Debtors will use their commercially
reasonable efforts to utilize section 1145 of the Bankruptcy Code, or to the
extent that such exemption is unavailable, shall use their commercially
reasonable efforts to utilize any other available exemptions from registration,
as applicable.
 
On the Plan Effective Date, the Company and any recipient of shares who
(together with its affiliates and related funds) receives 10% or more of the New
Genco Equity issued under the Plan or who otherwise reasonably believes that it
may be an “affiliate” of Reorganized Genco (such stockholders executing the
agreement, the “Registration Rights Parties”) will enter into a registration
rights agreement. The registration rights agreement shall provide Registration
Rights Parties who receive 10% or more of New Genco Equity issued under the Plan
with demand and piggyback registration rights. All other shareholders party
thereto shall have piggyback registration rights only.  The registration rights
agreement will also provide that on or before the date that is 90 days after the
Plan Effective Date, the Company shall file, and shall thereafter use its
reasonable best efforts to cause to be declared effective as promptly as
practicable, a Registration Statement on Form S-1 for the registration and sale
of the New Genco Equity received by the Registration Rights Parties under the
Plan pursuant to the public secondary offering (which offering shall be, if
requested by one or more selling Registration Rights Parties

6

--------------------------------------------------------------------------------

 
holding at least 15% of the outstanding shares held by all Registration Rights
Parties, an underwritten public offering); provided that the Company shall not
be required to file such Registration Statement unless at least the Registration
Rights Parties, in the aggregate, choose to include at least 15% of the
outstanding shares held by all Registration Rights Parties in such Registration
Statement.  The registration rights agreement shall contain customary terms and
conditions, including, but not limited to, the ability by one or more selling
Registration Rights Parties holding a majority of the outstanding shares held by
all Registration Rights Parties to waive or postpone the filing of the
Registration Statement upon the Company’s request and provisions with respect to
blackout periods.
 
Executory Contracts/Unexpired Leases
The Plan will provide that the executory contracts and unexpired leases that are
not assumed or rejected as of the Plan Effective Date pursuant to the Plan or a
separate motion will be deemed assumed.
 
Management Incentive Plan
The Plan will provide for the establishment of a management equity incentive
plan (the “MIP”) pursuant to which the directors, officers, and other management
of Reorganized Genco will receive the following: (i) 1.8% of the shares of the
New Genco Equity (the “MIP Primary Equity”), subject to dilution by the MIP
Warrants (as defined below) and the New Genco Warrants, and (ii) the following
three tiers of warrants (the “MIP Warrants”): (a) 6-year warrants struck at a
$1,618 million equity valuation exercisable for a number of shares equal to 3.5%
of the New Genco Equity outstanding (calculated on a fully-diluted basis) as of
the Plan Effective Date, (b) 6-year warrants struck at a $1,810 million equity
valuation, exercisable for a number of shares equal to 3.5% of the New Genco
Equity outstanding (calculated on a fully-diluted basis) as of the Plan
Effective Date, and (c) 6-year warrants struck at a $2,195 million equity
valuation, exercisable for a number of shares equal to 5.0% of the New Genco
Equity outstanding (calculated on a fully-diluted basis) as of the Plan
Effective Date.  The New Genco Equity issued under the MIP and the MIP Warrants
will vest over three years in equal proportions.  The holder of any MIP Primary
Equity will be entitled to receive all dividends paid with respect to such
shares as if such MIP Primary Equity had vested on the grant date (subject to
forfeiture by the holder in the event that such grant is terminated prior to
vesting unless the administrator of the MIP determines otherwise). The MIP
Warrants will be exercisable on a cashless basis and will contain customary
anti-dilution provisions (including, but not limited to, dilution as a result of
stock-splits, stock dividends, stock buybacks and cash dividends), but will be
subject to dilution by future equity issuances including the exercise of
subsequent tranches of warrants.
 
Corporate Governance
The terms and conditions of the new corporate governance documents of the
Reorganized Debtors (including the bylaws, certificates of incorporation, among
other governance documents) shall be approved in accordance with section 1(b) of
the Restructuring Support Agreement.  For the avoidance of doubt, the new
corporate governance documents shall provide for a requirement that affiliate
transactions be approved by a majority of the non-affiliated directors or shares
(as the case may be).  The Plan will provide that upon the Plan Effective Date,
the organizational documents of Reorganized Genco shall not provide for transfer
restrictions

7

--------------------------------------------------------------------------------

 
or limitations, provided, however that such corporate governance documents may
include (a) customary restrictions intended to ensure that transfers will not
violate applicable securities laws (but shall not require a legal opinion from
the transferor or transferee unless Reorganized Genco reasonably believes that
it may involve a transfer to or from an affiliate) and (b) any transfer
restrictions deemed reasonably necessary to preserve, to the maximum extent
possible, the value of any net operating losses, credits and other tax
attributes, and Reorganized Genco’s qualification for exemption under Section
883 of the Internal Revenue Code and the Treasury Regulations promulgated
thereunder.
 
The Plan will provide that (a) in the event that Reorganized Genco ceases to be
a reporting Company at any time following the Plan Effective Date, then until
the date that is 12 months after such event, Reorganized Genco will use
commercially reasonable efforts to make the following information available to
common stockholders who beneficially own at least 1.0% of the total outstanding
shares of Reorganized Genco’s common stock (and who provide evidence of such
ownership that is reasonably satisfactory to Reorganized Genco), in each case
solely to the extent that such information is otherwise available, by posting
such information to a secure website or data site to which such stockholders
(and potential transferees of such stockholders who affirmatively agree to the
terms of a “click through” confidentiality agreement posted by Reorganized Genco
on such website or data site) are given access: (i) within 120 days after the
end of Reorganized Genco’s fiscal year, audited consolidated annual financial
statements, and (ii) within 45 days after the end of each of the first three
calendar quarters of Reorganized Genco’s fiscal year, unaudited quarterly
financial statements and (b) until the date that is 12 months after the Plan
Effective Date, such provision cannot be amended or modified in any respect
without the prior consent of holders of a majority of the outstanding shares of
Reorganized Genco’s common stock that are held by non-affiliates of Reorganized
Genco.
 
Board of Directors
The initial directors of the New Board shall consist of Peter C. Georgiopoulos
and 6 other directors to be disclosed in the plan supplement, including (a) 2
directors selected by Centerbridge Partners, L.P., on behalf of one or more of
its affiliated investment funds (“Centerbridge”); provided, that if at any time
prior to the Plan Effective Date Centerbridge’s aggregate holdings (together
with its affiliated funds and managed accounts) would not entitle it to a pro
forma allocation of (i) at least 20% but more than 10% of the New Genco Equity,
then Centerbridge shall only be entitled to select 1 initial director and the 4
directors referenced in subparagraph (b) shall be increased to 5 and (ii) at
least 10% of the New Genco Equity, then  Centerbridge shall not be entitled to
select any directors and the 4 directors referenced in subparagraph (b) shall be
increased to 6 and (b) 4 directors selected by a committee consisting of the
following entities that own, manage, direct, or have investment authority with
respect to indebtedness under the 2007 Credit Facility: (a) Apollo Management
Holdings LP; (b) Centerbridge; (c) Midtown Acquisitions L.P.; (d) Panning
Capital Management, LP; and (e) Solus Alternative Asset Management LP
(collectively, the “Board Selection Committee”), in consultation with the
Company and the

8

--------------------------------------------------------------------------------

 
Supporting Noteholders, by majority vote, with each member of the Board
Selection Committee having one vote with respect to each initial board seat;
provided, that in the event that at any time prior to the Plan Effective Date,
any member of the Board Selection Committee’s aggregate holdings (together with
its affiliated funds and managed accounts) under the 2007 Facility and the
Convertible Notes would not entitle such member (together with its affiliated
funds and managed accounts) to a pro forma allocation of at least 6.25% of the
New Genco Equity, such member shall thereupon automatically cease to be a member
of the Board Selection Committee.
 
Management Agreements
The Plan will provide that, on the Plan Effective Date, members of the Debtors’
current management team will either (i) continue to be employed under the terms
of any existing employment agreements (as assumed) or enter into a new
employment agreement on terms no less favorable to such individual than the
current employment agreement, or (ii) in the event of a new employment agreement
for any member of the management team who is not presently subject to a
management agreement, then any such new employment agreement shall be mutually
acceptable to the Required Supporting 2007 Facility Lenders and the Debtors, in
consultation with the Supporting Noteholders.
 
Initial Officers
All initial officers of Reorganized Genco shall be disclosed in the plan
supplement, shall be mutually acceptable to the Debtors and the Required
Supporting 2007 Facility Lenders, and shall include John C. Wobensmith.
 
Indemnity
The treatment of all of the Company’s indemnification provisions currently in
place (whether in the bylaws, certificates of incorporation or employment
contracts) for the current directors, officers, employees, managing agents, and
attorneys, and such current directors and officers respective affiliates will be
assumed by the Company.
 
SEC Registration and Stock Listing
As of the Plan Effective Date, Reorganized Genco will be a reporting company
under the Securities Exchange Act and the parties intend that Reorganized Genco
will remain a reporting company under the Securities Exchange Act.  In the event
that, during the one-year period immediately following the Plan Effective Date,
Reorganized Genco meets the applicable listing standards, then Reorganized Genco
will use commercially reasonable efforts to cause the New Genco Equity to be
listed on the New York Stock Exchange or the NASDAQ Stock Market within a
reasonable time after the Plan Effective Date.
 
Tax Issues
The Company, in a manner satisfactory to the Required Supporting 2007 Facility
Lenders and after consultation with the Supporting Noteholders, will seek to
effectuate the terms and conditions outlined herein in a tax efficient manner.
 

 
9

--------------------------------------------------------------------------------

GENCO SHIPPING AND TRADING LIMITED
NEW $253 MILLION FACILITY
ANNEX A TO RESTRUCTURING TERM SHEET1


Final Maturity Date
August 31, 20192
Repayment Installments
Quarterly repayment installments in accordance with the terms of the $253
Million Facility, except any repayment(s) missed during the Chapter 11 Cases
shall be paid on the effective date of the Plan, which shall be the same date as
the effective date of the New $253 Million Facility (as used in this Term Sheet,
the “Effective Date”).
Financial Covenants (clauses 12.2.1-12.2.5)
(a) The Consolidated Interest Coverage Ratio (clause 12.2.2), Maximum Leverage
Ratio (clause 12.2.3) and the Minimum Consolidated Net Worth (clause 12.2.4)
shall:
 
(i) be waived during the period between the Effective Date and March 31, 2015
(the “Financial Covenant Holiday”); and
 
(ii) after the Financial Covenant Holiday, be effective as follows (for the
avoidance of doubt, the first test will occur on June 30, 2015):
 
(A)     Consolidated Interest Coverage Ratio to continue at a minimum of
2.00:1.00;3
 
(B)    Maximum Leverage Ratio to continue at a maximum of 5.5x;4 and
 
(C)    Minimum Consolidated Net Worth covenant to apply as per clause 12.2.4,
except the definition of Minimum Consolidated Net Worth shall be amended as
follows: “Minimum Consolidated Net Worth shall mean not less than 75% of the
Post-Reorganization Equity Value plus 50% of the Net Proceeds received as a
result of any new equity issues by the Borrower after the Effective Date.”
 
(b) With respect to interest-bearing Consolidated Indebtedness (clause 12.2.5),
during the Financial Covenant Holiday, interest-bearing Consolidated
Indebtedness to be amended so that it cannot exceed 70% of the aggregate amount
of interest-bearing Consolidated Indebtedness plus Consolidated Net Worth.  Such
covenant shall not apply after the Financial Covenant Holiday.
 
(c) For the avoidance of doubt, the Minimum Liquidity
 

______________________________
 

1 Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Restructuring Term Sheet or the $253 Million Facility, as
applicable.

2 Subject to most favored lender provision as set forth below.

3 Calculation to be determined and be mutually acceptable.

4 Calculation to be determined and be mutually acceptable.

 

--------------------------------------------------------------------------------


 
 
requirement (clause 12.2.1) to remain in effect at all times from and after the
Effective Date.
 
(d) New fleet-wide minimum liquidity covenant:   New requirement for free cash
of at least $750K per vessel for all vessels owned by the Company to be added
(with the $750K for each of the 13 vessels pledged as security under the New
$253 Million Facility counting toward this calculation).
 
(e) For the avoidance of doubt, the definitions, calculations and methodology in
the $253 Million Facility to apply with respect to the financial covenants
described above unless otherwise provided herein, except for changes which are
mutually acceptable.
Financial Indebtedness
Clause 12.3.10(b):  Restriction on Financial Indebtedness in connection with the
acquisition of a vessel to continue to apply during the Financial Covenant
Holiday.  Such restriction not to apply thereafter.
Vessels Required to be Under Fixed Rate Time Charters
Delete clause 12.5.18 requiring at least 4 vessels to be under fixed rate time
charters.
Dividends
No dividends by Genco shall be payable during the Financial Covenant Holiday,
and thereafter dividends by Genco shall only be payable if the Company is in
compliance with the financial covenants and no breach of the financial covenants
will result from such dividend payment.
 
Clause 12.3.13(b) shall be modified to reflect that dividends are only permitted
if no Default or Event of Default has occurred and is continuing at the time of
declaration or payment (clause 12.3.13(b)), with such modifications being
acceptable to the Supporting $253 Million Facility Lenders.
 
All limitations based on the Permitted Dividend Amount to be deleted.
 
Delete clause 12.3.13(a)(iv) regarding Capped Call Arrangements.
Interest Rate
LIBOR + 350 bps
Upfront Fee
The lenders under the New $253 Million Facility will receive on the Effective
Date an upfront fee of 100 bps and Deutsche Bank Luxembourg S.A., as agent, and
Deutsche Bank AG Filiale Deutschlandgeschäft, as security agent (together, and
in such capacities, the “DB Term Loan Agents”) will receive a structuring fee on
the Effective Date as detailed in a separate fee letter, each based on the
principal amount of the Loans outstanding immediately prior to effectiveness of
the New $253 Million Facility.



2

--------------------------------------------------------------------------------


 
Most Favored Lender Provision (clause 12.2.6)
Modify to reflect most favored lender provision applicable to financial
covenants and interest margin to be set forth in the New $100 Million Facility
or any Additional Facility entered into by the Company.  Additional
modifications to reflect that this provision is applicable to the maturity dates
set forth in the New $100 Million Facility or any new third-party facility
entered into by Genco as of the Effective Date.  As of the Effective Date, no
credit agreement or other debt instrument shall mature prior to the New $253
Million Facility.  Delete references to Waiver Period in clause 12.2.6 and any
related definitions, including Additional Facility.
Loans or Advances (clause 12.3.12.(b))
Delete clause 12.3.12(b)(iii) regarding loans or advances in connection with any
joint venture and/or dry bulk shipping operation.
Second Liens
Release second liens on any collateral securing the New $253 Million Facility.
Other Modifications
Additional modifications to the $253 Million Facility which are necessary, and
which shall be in form and substance reasonably acceptable to the Supporting
$253 Million Facility Lenders and the Borrower, solely to reflect the occurrence
of the Chapter 11 Cases and the terms described herein.




3

--------------------------------------------------------------------------------

GENCO SHIPPING AND TRADING LIMITED
NEW $100 MILLION FACILITY
ANNEX B TO RESTRUCTURING TERM SHEET1


Final Maturity Date
August 31, 20192
Repayment Installments
Quarterly repayment installments in accordance with the terms of the $100
Million Facility, except any repayment(s) missed during the Chapter 11 Cases
shall be paid on the effective date of the Plan, which shall be the same date as
the effective date of the New $100 Million Facility (as used in this Term Sheet,
the “Effective Date”).
Financial Covenants (clauses 12.2(d)-(f); 10.2(c))
 
(a) The Minimum Consolidated Interest Coverage Ratio (clause 12.2(e)), Maximum
Leverage Ratio (clause 12.2(d)) and the Minimum Consolidated Net Worth (clause
12.2(f)) shall:
 
(i) be waived during the period between the Effective Date and March 31, 2015
(the “Financial Covenant Holiday”); and
 
(ii) after the Financial Covenant Holiday, be effective as follows (for the
avoidance of doubt, the first test will occur on June 30, 2015):
 
(A) Minimum Consolidated Interest Coverage Ratio to continue at a minimum of
2.00:1.00;3
 
(B) Maximum Leverage Ratio to continue at a maximum of 5.5x4; and
 
(C) Minimum Consolidated Net Worth covenant to apply as per clause 12.2(f),
except the definition of Minimum Consolidated Net Worth shall be amended as
follows: “Minimum Consolidated Net Worth shall mean not less than 75% of the
Post-Reorganization Equity Value plus 50% of the Net Proceeds received as a
result of any new equity issues by the Borrower  after the Effective Date.”
 
(b) With respect to interest-bearing Consolidated Indebtedness (clause 4(b) of
First Amendment to $100 Million Facility), during the Financial Covenant
Holiday, interest-bearing Consolidated Indebtedness to be amended so that it
cannot exceed 70% of the aggregate amount of interest-bearing Consolidated
Indebtedness
 

 
___________________________________


1 Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Restructuring Term Sheet or the $100 Million Facility, as
appropriate.

2 Subject to, as of the Effective Date, any new third-party facility not
maturing prior to the New $100 Million Facility and the New $253 Million
Facility (if any).

3 Calculation to be determined and mutually acceptable.

4 Calculation to be determined and mutually acceptable.

--------------------------------------------------------------------------------


 
 
plus Consolidated Net Worth.  Such covenant shall not apply after the Financial
Covenant Holiday.
 
(c) For the avoidance of doubt, the Minimum Liquidity requirement (clause
10.2(c)) to remain in effect at all times from and after the Effective Date.
 
(d) New fleet-wide minimum liquidity covenant:   New requirement for free cash
of at least $750K per vessel for all vessels owned by the Company to be added
(with the $750K for each of the 5 vessels pledged as security under the New $100
Million Facility counting toward this calculation).
 
(e) For the avoidance of doubt, the definitions, calculations and methodology in
the $100 Million Facility to apply with respect to the financial covenants
described above unless otherwise provided herein, except for changes which are
mutually acceptable.
Financial Indebtedness
Clause 12.2(l):  Restriction on Financial Indebtedness in connection with the
acquisition of a vessel to continue to apply during the Financial Covenant
Holiday.  Such restriction not to apply thereafter.
Dividends
No dividends by Genco shall be payable during the Financial Covenant Holiday. 
Thereafter, revert to existing dividend formulation in $100 Million Facility,
except that all limitations based on the Permitted Dividend Amount shall be
eliminated.  For the avoidance of doubt, after the Financial Covenant Holiday
dividends by Genco shall only be payable if the Company is in compliance with
the financial covenants and no breach of the financial covenants will result
from such dividend payment.
 
Delete clause 12.2(g)(v) regarding Capped Call Arrangements.
Interest Rate
LIBOR + 350 bps
Upfront Fee
The lenders under the New $100 Million Facility will receive on the Effective
Date an upfront fee of 100 bps and Credit Agricole Corporate and Investment
Bank, as agent and security trustee, will receive a structuring fee on the
Effective Date as detailed in a separate fee letter, each based on the principal
amount of the Loans outstanding immediately prior to effectiveness of the New
$100 Million Facility.
Most Favored Lender Provision
Add most favored lender provision applicable to financial covenants and interest
margin, to be set forth in the New $253 Million Facility or any other Additional
Facility entered into by the Company.  Delete references to “Ratio Suspension
Period” or “Amended Facility” in the definition of Additional Facility.  For the
avoidance of doubt, as of the Effective Date, no credit agreement or other debt
instrument shall mature prior to the New

 
2

--------------------------------------------------------------------------------

 
 
$100 Million Facility.
Second Liens
Release of second liens on any collateral securing the New $100 Million
Facility.
Other Modifications
Additional modifications to the $100 Million Facility which are  necessary, and
which shall be in form and substance reasonably acceptable to the Supporting
$100 Million Facility Lenders and to the Borrower , solely to reflect the
occurrence of the Chapter 11 Cases and the terms described herein.

 
3

--------------------------------------------------------------------------------

 
Exhibit B
 
Form of Cash Collateral Order

--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT
 
 
SOUTHERN DISTRICT OF NEW YORK
 
 
-------------------------------------------------------------------- 
X       
 
 
:
 
In re:
:
Chapter 11
 
:
 
GENCO SHIPPING & TRADING LIMITED, et al.,
:
Case No.
 
:
 
Debtors.
:
[Joint Administration Pending]
 
:
 
--------------------------------------------------------------------
X
 



INTERIM ORDER (I) AUTHORIZING USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE
PROTECTION TO SECURED PARTIES PURSUANT TO 11 U.S.C. §§ 361,
362, AND 363, (III) SCHEDULING FINAL HEARING PURSUANT TO
BANKRUPTCY RULE 4001(b) AND (IV) GRANTING RELATED RELIEF
 
Upon the motion of Genco Shipping & Trading Limited and its affiliated debtors,
as debtors-in-possession (collectively, the “Debtors”1) in the above-captioned
chapter 11 cases (the “Chapter 11 Cases”), dated [______], 2014 (the “Motion”),2
for an interim order (this “Interim Order”) and a final order (a “Final Order,”
and together with this Interim Order, the
 

--------------------------------------------------------------------------------

1 The Debtors and, if applicable, the last four digits of their taxpayer
identification numbers are as follows: Genco Shipping & Trading Limited (9758),
Genco Investment LLC, Genco Management (USA) LLC (3865), Genco RE Investments
LLC, Genco Ship Management LLC (7604), Genco Acheron Limited (9293), Genco
Aquitaine Limited (8217), Genco Ardennes Limited (8215), Genco Augustus Limited
(3622), Genco Auvergne Limited (8233), Genco Avra Limited (5557), Genco Bay
Limited (5558), Genco Beauty Limited (9761), Genco Bourgogne Limited (8236),
Genco Brittany Limited (8237), Genco Carrier Limited (9763), Genco Cavalier LLC
(9764), Genco Challenger Limited (6074), Genco Champion Limited (6073), Genco
Charger Limited (6072), Genco Claudius Limited (3620), Genco Commodus Limited
(3619), Genco Constantine Limited (3617), Genco Explorer Limited (9764), Genco
Hadrian Limited (3608), Genco Hunter Limited (6158), Genco Knight Limited
(9773), Genco Languedoc Limited (8238), Genco Leader Limited (9774), Genco Loire
Limited (8239), Genco London Limited (3610), Genco Lorraine Limited (8242),
Genco Mare Limited (5641), Genco Marine Limited (9775), Genco Maximus Limited
(3613), Genco Muse Limited (5276), Genco Normandy Limited (8243), Genco Ocean
Limited (5645), Genco Picardy Limited (8244), Genco Pioneer Limited (9767),
Genco Predator Limited (6075), Genco Progress Limited (9776), Genco Prosperity
Limited (9777), Genco Provence Limited (8246), Genco Pyrenees Limited (8599),
Genco Raptor LLC (9767), Genco Reliance Limited (9768), Genco Rhone Limited
(8248), Genco Spirit Limited (5650), Genco Success Limited (9769), Genco Sugar
Limited (9778), Genco Surprise Limited (9385), Genco Thunder LLC (9769), Genco
Tiberius Limited (3614), Genco Titus Limited (3615), Genco Vigour Limited
(9770), Genco Warrior Limited (6076), and Genco Wisdom Limited (9771). The
Debtors’ business address is 299 Park Avenue, New York, NY 10171. Neither Baltic
Trading Limited nor its subsidiaries are Debtors.

 

2 Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Motion.

--------------------------------------------------------------------------------

“Cash Collateral Orders”) under sections 105, 361, 362, 363, 506(c), 507(b), and
552 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended,
the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal
Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rule
4001-2 of the Local Rules of the United States Bankruptcy Court for the Southern
District of New York (the “Local Rules”), and having sought, among other things,
the following relief:
 
(a)            authorization of the Debtors’ use of property constituting Cash
Collateral (as defined below), subject to and pursuant to the terms and
conditions set forth in this Interim Order;
 
(b)            the granting of adequate protection on account of the Debtors’
use of Cash Collateral and any diminution in value of the Prepetition Secured
Parties’ (as defined below) respective interests in the Prepetition Collateral
(as defined below), subject to and pursuant to the terms and conditions set
forth in this Interim Order, to:
 
i.            the 2007 Facility Secured Parties (as defined below) under that
certain Credit Agreement, dated as of July 20, 2007 (as amended, restated,
supplemented, or otherwise modified, the “2007 Credit Agreement,” and
collectively with all agreements, documents, notes, mortgages, security
agreements, pledges, guarantees, subordination agreements, deeds, instruments,
indemnities, indemnity letters, working fee letters, assignments, charges,
amendments, and any other agreements delivered pursuant thereto or in connection
therewith, including the “Credit Documents” as such term is defined in the 2007
Credit Agreement, the “2007 Facility Documents”) by and among Genco Shipping &
Trading Limited (“GS&T”), as borrower, the various guarantor parties thereto, as
guarantors (the “2007 Facility Guarantors,” and
2

--------------------------------------------------------------------------------


collectively with GS&T, the “2007 Facility Obligors”), the mandated lead
arranger and bookrunner parties thereto, the banks and financial institutions
party thereto, as lenders (the “2007 Facility Lenders”), and Wilmington Trust,
National Association, as successor administrative agent and successor collateral
agent (in such capacities, the “2007 Facility Agent,” and collectively with the
2007 Facility Lenders and any other “Secured Creditors” (as defined in the 2007
Credit Agreement), the “2007 Facility Secured Parties”);
 
ii.            the DB Term Loan Secured Parties (as defined below) under that
certain $253,000,000 Secured Loan Agreement, dated August 20, 2010 (as amended,
restated, supplemented, or otherwise modified, the “DB Term Loan Agreement,” and
collectively with all agreements, documents, notes, mortgages, security
agreements, pledges, guarantees, subordination agreements, deeds, instruments,
indemnities, indemnity letters, working fee letters, assignments, charges,
amendments, and any other agreements delivered pursuant thereto or in connection
therewith, the “DB Term Loan Documents”) by and among GS&T, as borrower, the
mandated lead arranger and bookrunner parties thereto, the banks and financial
institutions party thereto, as lenders and swap providers (respectively, the “DB
Term Loan Lenders” and the “DB Term Loan Swap Providers”) and Deutsche Bank
Luxembourg S.A., as agent and Deutsche Bank AG Filiale Deutschlandgeschäft, as
security agent (together, and in such capacities, the “DB Term Loan Agents,” and
collectively with the DB Term Loan Lenders and the DB Term Loan Swap Providers,
the “DB Term Loan Secured Parties”) and the guarantees by certain parties named
therein as
3

--------------------------------------------------------------------------------


guarantors (the “DB Term Loan Guarantors,” and collectively with GS&T, the “DB
Term Loan Obligors”); and
 
iii.            the CA Term Loan Secured Parties (as defined below) under that
certain Loan Agreement, dated as of August 12, 2010 (as amended, restated,
supplemented, or otherwise modified, the “CA Term Loan Agreement,” and
collectively with all agreements, documents, notes, mortgages, security
agreements, pledges, guarantees, subordination agreements, deeds, instruments,
indemnities, indemnity letters, working fee letters, assignments, charges,
amendments, and any other agreements delivered pursuant thereto or in connection
therewith, the “CA Term Loan Documents”) by and among GS&T, as borrower, the
various subsidiary guarantor parties thereto, as guarantors (the “CA Term Loan
Guarantors,” and collectively with GS&T, the “CA Term Loan Obligors”), the banks
and financial institutions party thereto, as lenders (respectively, the “CA Term
Loan Lenders”) and Credit Agricole Corporate and Investment Bank, as agent and
security trustee (in such capacities, the “CA Term Loan Agent,” and collectively
with the CA Term Loan Lenders, the “CA Term Loan Secured Parties”) (the 2007
Facility Secured Parties, the DB Term Loan Secured Parties, and the CA Term Loan
Secured Parties, collectively, the “Prepetition Secured Parties”) (the CA Term
Loan Agent, the DB Term Loan Agent, and the 2007 Facility Agent, the
“Prepetition Agents”);
 
(c)            approving certain stipulations by the Debtors as set forth in
this Interim Order with respect to the 2007 Facility Documents, the DB Term Loan
Documents and the CA Term Loan Documents (each as defined below), and the liens
and security interests arising therefrom;
4

--------------------------------------------------------------------------------


(d)            subject to entry of the Final Order and to the extent set forth
herein and therein, waiving any right to surcharge the Prepetition Collateral
pursuant to section 506(c) of the Bankruptcy Code or other applicable law;
 
(e)            modifying the automatic stay imposed under section 362 of the
Bankruptcy Code to the extent necessary to permit the Debtors and the Secured
Parties to implement the terms of the Cash Collateral Orders;
 
(f)            scheduling a final hearing (the “Final Hearing”) on the Motion no
later than the forty-fifth day following entry of this Interim Order to consider
entry of the Final Order granting the relief requested in the Motion on a final
basis; and
 
(g)            waiving any applicable stay (including under Bankruptcy Rule
6004) and provision for immediate effectiveness of this Interim Order.
 
Upon due and sufficient notice of the Motion and the interim hearing on the
Motion (the “Interim Hearing”) having been provided by the Debtors; and the
Interim Hearing having been held on [_____], 2014; and after considering all the
pleadings filed with this Court; and the Court having jurisdiction to consider
the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157
and 1334; and consideration of the Motion and the relief requested therein being
a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in
this District pursuant to 28 U.S.C. § 1408; and upon the record made by the
Debtors at the Interim Hearing; and the Court having found and determined that
the relief sought in the Motion is necessary to avoid immediate and irreparable
harm to the Debtors pending the Final Hearing and is otherwise fair and
reasonable and in the best interests of the Debtors, their estates and
creditors, and is essential for the continued operation of the Debtors’
businesses; all objections, if any, to the entry of this
5

--------------------------------------------------------------------------------


Interim Order having been withdrawn, resolved or overruled by the Court; and
after due deliberation and consideration and good and sufficient cause appearing
therefor,
 
THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:
 
A.            Petition Date.  On [_____], 2014 (the “Petition Date”), each of
the Debtors filed a voluntary petition under chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the Southern District of New York (the
“Court”).  On [__________], 2014, this Court entered an order approving the
joint administration of the Chapter 11 Cases.  The Debtors are continuing in the
management and operation of their business and properties as
debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy
Code.  No trustee or examiner or official committee of unsecured creditors (a
“Creditors’ Committee,” and together with any other statutory committee, the
“Committees” and each, a “Committee”) has been appointed in these Chapter 11
Cases.
 
B.            Jurisdiction and Venue.  This Court has jurisdiction over these
proceedings pursuant to 28 U.S.C. §§ 157(b) and 1334.  This is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2).  The Court may enter a final order consistent
with Article III of the United States Constitution.  Venue for the Chapter 11
Cases is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.
 
C.            Debtors’ Stipulations.  The Debtors admit, acknowledge, agree and
stipulate to the following (collectively, the “Debtors’ Stipulations”), subject
to the provisions of paragraph 7 of this Interim Order:
 
1.    Description of Prepetition Secured Obligations.
 

(a) 2007 Credit Facility Obligations.  Prior to the Petition Date, pursuant to
the 2007 Credit Agreement and the other 2007 Facility Documents, the 2007

6

--------------------------------------------------------------------------------


Facility Lenders made available to GS&T as borrower, a senior secured credit
facility (the “2007 Facility”) in the principal amount of $1,377,000,000.  Each
of the 2007 Facility Guarantors became party to a Guaranty (as defined in the
2007 Credit Agreement), pursuant to which it provided an unconditional joint and
several guaranty of the 2007 Facility Obligations (as defined below) arising
under the 2007 Facility Documents.  As of the Petition Date, the 2007 Facility
Obligors were truly and justly indebted to the 2007 Facility Secured Parties
pursuant to the 2007 Facility Documents, without defense, counterclaim, offset,
claim or cause of action of any kind, in the aggregate principal amount of not
less than (i) $1,055,911,525.00 outstanding under the 2007 Facility, plus (ii)
accrued and unpaid interest with respect thereto, fees, costs and expenses
(including any attorneys’, financial advisors’, and other professionals’ fees
and expenses that are chargeable or reimbursable under 2007 Facility Documents),
and all other “Obligations” (as defined in the 2007 Credit Agreement or any
security document related thereto) under the 2007 Credit Facility Documents
(collectively, the “2007 Facility Obligations”).1
 

(b) DB Term Loan Obligations.  Prior to the Petition Date, pursuant to the DB
Term Loan Agreement and the other DB Term Loan Documents, the DB Term Loan
Lenders made available to GS&T as borrower, a term loan (the “DB Term Loan”) in
the principal amount of $253,000,000.  Each of the DB

__________________________
3
The 2007 Facility Secured Parties include the counterparties to an Interest Rate
Protection Agreement (as such term is defined in the 2007 Credit Agreement),
which may give rise to claims secured by the 2007 Facility Prepetition
Collateral under (and in accordance with the priority scheme set forth in) the
2007 Facility Documents.

7

--------------------------------------------------------------------------------


Term Loan Guarantors provided an unconditional guarantee of the DB Term Loan
Obligations (as defined below) arising under the DB Term Loan Documents.  As of
the Petition Date, the DB Term Loan Obligors were truly and justly indebted to
the DB Term Loan Secured Parties pursuant to the DB Term Loan Documents, without
defense, counterclaim, offset, claim or cause of action of any kind, in the
aggregate principal amount of not less than (i) $175,718,000.00 outstanding
under the DB Term Loan plus (ii) accrued and unpaid interest with respect
thereto, fees, costs and expenses (including any attorneys’, financial
advisors’, and other professionals’ fees and expenses that are chargeable or
reimbursable under the DB Term Loan Documents), and all other obligations under
the DB Term Loan Documents (collectively, the “DB Term Loan Obligations”).
 

(c) CA Term Loan Obligations.  Prior to the Petition Date, pursuant to the CA
Term Loan Agreement and the other CA Term Loan Documents, the CA Term Loan
Lenders made available to GS&T as borrower, a term loan (the “CA Term Loan”) in
the principal amount of $100,000,000.  Each of the CA Term Loan Guarantors
provided an unconditional joint and several guaranty of the CA Term Loan
Obligations (as defined below) arising under the CA Term Loan Documents.  As of
the Petition Date, the CA Term Loan Obligors were truly and justly indebted to
the CA Term Loan Secured Parties pursuant to the CA Term Loan Documents, without
defense, counterclaim, offset, claim or cause of action of any kind, in the
aggregate principal amount of not less than (i) $73,561,132.60 outstanding under
the

8

--------------------------------------------------------------------------------


CA Term Loan plus (ii) accrued and unpaid interest with respect thereto, fees,
costs and expenses (including any attorneys’, financial advisors’, and other
professionals’ fees and expenses that are chargeable or reimbursable under the
CA Term Loan Documents), and all other obligations under the CA Term Loan
Documents (collectively, the “CA Term Loan Obligations,” and collectively with
the 2007 Facility Obligations and the DB Term Loan Obligations, the “Prepetition
Secured Obligations”).
 
2.    Validity of Prepetition Secured Obligations and Prepetition Loan
Documents.  The Prepetition Secured Obligations, constitute legal, valid and
binding obligations of the 2007 Facility Obligors, the DB Term Loan Obligors and
the CA Term Loan Obligors, as applicable (collectively, the “Obligors”).  No
offsets, defenses, or counterclaims to, or claims or causes of action that could
reduce the amount or ranking of, the Prepetition Secured Obligations exist.  No
portion of the Prepetition Secured Obligations is subject to set-off, avoidance,
disallowance, recharacterization, reduction, subordination (whether equitable,
contractual, or otherwise), counterclaims, recoupment, cross-claims, defenses or
any other challenges under or pursuant to the Bankruptcy Code or any other
applicable domestic or foreign law or regulation by any person or entity.  The
2007 Facility Documents, the DB Term Loan Documents, and the CA Term Loan
Documents (collectively, the “Prepetition Loan Documents”)  are valid and
enforceable by each of the Prepetition Secured Parties, as applicable, for the
benefit of the Prepetition Secured Parties against each of the applicable
Obligors.  The Prepetition Secured Obligations constitute allowed claims against
the applicable Obligors’ estates.  As of the Petition Date, no claim of or cause
of action held by the
9

--------------------------------------------------------------------------------


Debtors or their estates exists against any of the Prepetition Secured Parties
or their agents, in such capacities, whether arising under applicable state,
federal, or foreign law (including, without limitation, any recharacterization,
subordination, avoidance, or other claims arising under or pursuant to sections
105, 510, or 542 through 553 of the Bankruptcy Code), or whether arising under
or in connection with any of the Prepetition Loan Documents (or the transactions
contemplated thereunder), the Prepetition Secured Obligations, or the
Prepetition Liens (as defined below).
 
3.    Description of Prepetition Liens and Prepetition Collateral.
 

(a) Pursuant to and as more particularly described in the 2007 Facility
Documents, the 2007 Facility Obligations are secured by, among other things, (i)
first priority liens or mortgages on, security interests in, and assignments,
charges, or pledges of (the “2007 Facility First Liens”), certain property,
including, without limitation, certain cash collateral as defined in section 363
of the Bankruptcy Code (the “Cash Collateral”), vessels owned by the 2007
Facility Obligors, and other “Collateral” as such term is defined in the 2007
Credit Agreement (collectively, the “2007 Facility First Lien Collateral”) and
(ii) second priority liens or mortgages on, security interests in, and charges
or assignments of (the “2007 Facility Second Liens,” and collectively with the
2007 Facility First Priority Liens, the “2007 Facility Prepetition Liens”),
certain vessels and insurances owned by the DB Term Loan Obligors and the CA
Term Loan Obligors, respectively (collectively, the “2007 Facility Second Lien
Collateral,” and together with the 2007 Facility First Lien Collateral, the
“2007 Facility Prepetition Collateral”).

10

--------------------------------------------------------------------------------



(b)
Pursuant to and as more particularly described in the DB Term Loan Documents,
the DB Term Loan Obligations are secured by first priority liens or mortgages
on, security interests in, and assignments, charges, or pledges of (the “DB Term
Loan Prepetition Liens”), certain property described in the DB Term Loan
Documents, including, without limitation, certain Cash Collateral, and vessels
owned by the DB Term Loan Guarantors (collectively, the “DB Term Loan
Prepetition Collateral”).

 

(c) Pursuant to and as more particularly described in the CA Term Loan
Documents, the CA Term Loan Obligations are secured by first priority liens or
mortgages on, security interests in, and assignments, charges, or pledges of
(the “CA Term Loan Prepetition Liens,” and collectively with the 2007 Facility
Prepetition Liens and the DB Term Loan Prepetition Liens, the “Prepetition
Liens”), certain property described in the CA Term Loan Documents, including,
without limitation, certain Cash Collateral and vessels owned by the CA Term
Loan Guarantors (collectively, the “CA Term Loan Prepetition Collateral,” and
collectively with the 2007 Facility Prepetition Collateral and the CA
Prepetition Collateral, the “Prepetition Collateral”).

 

(d) The respective rights to, and priority of security interests with respect to
any DB Term Loan Prepetition Collateral that also constitutes 2007 Facility
Second Lien Collateral, among (i) the 2007 Facility Secured Parties, on the one
hand, and (ii) the DB Term Loan Secured Parties, on the other, are set forth in
the Deed of Coordination, dated as of August 1, 2012, among

11

--------------------------------------------------------------------------------


GS&T, the collateral owners party thereto, Deutsche Bank AG Filiale
Deutschlandgeschäft, in its capacity as the “First Mortgagee,” and the 2007
Facility Agent, in its capacity as the “Second Mortgagee” (as amended, modified,
or otherwise supplemented, the “DB Term Loan Deed of Coordination”).
 

(e) The respective rights to, and priority of security interests with respect to
any CA Term Loan Prepetition Collateral that also constitutes 2007 Facility
Second Lien Collateral among  (i) the 2007 Facility Secured Parties, on the one
hand, and (ii) the CA Term Loan Secured Parties, on the other, are set forth in
the Deed of Coordination, dated as of August 1, 2012, among GS&T, the collateral
owners party thereto, Credit Agricole Corporate and Investment Bank, in its
capacity as the “First Mortgagee,” and the 2007 Facility Agent, in its capacity
as the “Second Mortgagee” (as amended, modified, or otherwise supplemented, the
“CA Term Loan Deed of Coordination,” and together with the DB Term Loan Deed of
Coordination, the “Deeds of Coordination”).

 
4.    Validity and Perfection of Prepetition Liens.  The Prepetition Liens are
(i) valid, binding, perfected and enforceable liens on and security interests in
the applicable Prepetition Collateral; (ii) not subject to, pursuant to the
Bankruptcy Code or other applicable law (foreign or domestic), avoidance,
disallowance, reduction, recharacterization, recovery, subordination (whether
equitable, contractual, or otherwise), attachment, offset, counterclaim,
defense, “claim” (as defined in the Bankruptcy Code), impairment or any other
challenge of any kind by any person or
12

--------------------------------------------------------------------------------


entity; and (iii) subject and subordinate only to (a) the Carve-Out (as defined
below) and (b) valid and enforceable liens and encumbrances in the Prepetition
Collateral that were made expressly senior to the applicable Prepetition Secured
Parties’ liens under the applicable Prepetition Loan Documents, that are valid,
perfected, enforceable and non-avoidable as of the Petition Date and that are
not subject to avoidance, reduction, disallowance, disgorgement, counterclaim,
surcharge, or subordination pursuant to the Bankruptcy Code or applicable
non-bankruptcy law (“Permitted Liens”), and each Debtor irrevocably waives, for
itself and its estate, any right to challenge or contest in any way the
perfection, validation and enforceability of the Prepetition Liens or the
validity or enforceability of the Prepetition Secured Obligations and the
Prepetition Loan Documents.  The Prepetition Liens were granted to the
respective Prepetition Secured Parties for fair consideration and reasonably
equivalent value, and were granted contemporaneously with the making of loans,
commitments, and/or other financial accommodations under the Prepetition Loan
Documents.
 
5.    Releases by Debtors.  Each of the Debtors and the Debtors’ estates, on its
own behalf and on behalf of its past, present and future predecessors,
successors, heirs, subsidiaries, and assigns (collectively, the “Releasors”)
shall to the maximum extent permitted by applicable law, unconditionally,
irrevocably and fully forever release, remise, acquit, relinquish, irrevocably
waive and discharge each of the Prepetition Secured Parties, in such capacities,
and each of their respective former, current, or future officers, employees,
directors, agents, representatives, owners, members, partners, financial
advisors, legal advisors, shareholders, managers, consultants, accountants,
attorneys, affiliates, and predecessors in interest (collectively, the
13

--------------------------------------------------------------------------------


“Releasees”) of and from any and all claims, demands, liabilities,
responsibilities, disputes, remedies, causes of action, indebtedness and
obligations, rights, assertions, allegations, actions, suits, controversies,
proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or
judgments of every type, whether known, unknown, asserted, unasserted,
suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending, or
threatened including, without limitation, all legal and equitable theories of
recovery, arising under common law, statute or regulation or by contract, of
every nature and description that exist on the date hereof relating to any of
the Prepetition Loan Documents, or the transactions contemplated under such
documents, including, without limitation, (i) any so-called “lender liability”
or equitable subordination claims or defenses, (ii) any and all claims and
causes of action arising under the Bankruptcy Code, and (iii) any and all claims
and causes of action regarding the validity, priority, perfection or
avoidability of the liens or claims of the Prepetition Secured Parties.  The
Debtors’ acknowledgments, stipulations, waivers, and releases shall be binding
on the Debtors and their respective representatives, successors and assigns and,
subject to any action timely commenced before the Investigation Termination Date
(as defined below), on each of the Debtors’ estates and all entities and
persons, including any creditors of the Debtors, and each of their respective
representatives, successors and assigns, including, without limitation, any
trustee or other representative appointed in these Chapter 11 Cases, whether
such trustee or representative is appointed under chapter 11 or chapter 7 of the
Bankruptcy Code.  For the avoidance of doubt, the foregoing release shall not
act to release any independent, non-derivative claims of third parties against
the Releasees.
14

--------------------------------------------------------------------------------


6.    Indemnification.  The Prepetition Secured Parties have acted in good
faith, and without negligence or violation of public policy or law, in respect
of all actions taken by any of them in connection with or related in any way to
negotiating, implementing, documenting or obtaining requisite approvals of the
use of Cash Collateral, including in respect of the granting of the Adequate
Protection Liens (as defined below), the use of Cash Collateral under this
Interim Order, and all documents related to and all transactions contemplated by
the foregoing.  Accordingly, the Prepetition Secured Parties shall be and hereby
are indemnified and held harmless by the Debtors in respect of any claim or
liability incurred in respect thereof or in any way related thereto; provided
that no such party will be indemnified for any cost, expense or liability to the
extent determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from such party’s bad faith, gross
negligence, or willful misconduct.  No exception or defense in contract, law or
equity exists as to any obligation set forth, as the case may be, in this
paragraph C.6 or in the Prepetition Loan Documents to indemnify and/or hold
harmless any Prepetition Agent or Prepetition Secured Party, as the case may be,
and any such defenses are hereby waived; provided, that any fees and expenses
incurred by or on behalf of the Prepetition Secured Parties pursuant to this
paragraph shall be paid in accordance with paragraph 4(c) hereof.
 
D.            Approved Budget.  Attached hereto as Exhibit A is an initial
13-week cash flow forecast setting forth all projected cash receipts and cash
disbursements on a weekly basis (as revised from time-to-time in accordance with
paragraph 4.e of this Interim Order, the “Approved Budget”).  The Approved
Budget is an integral part of this Interim Order and
15

--------------------------------------------------------------------------------


has been relied upon by the Prepetition Secured Parties in consenting to this
Interim Order and to permit the use of the Cash Collateral.  The Debtors
represent and warrant to the Prepetition Secured Parties and this Court that the
Approved Budget includes and contains the Debtors’ best estimate of all
operational receipts and all operational disbursements, fees, costs, and other
expenses that will be payable, incurred and/or accrued by any of the Debtors
during the period covered by the Approved Budget and that such operational
disbursements, fees, costs, and other expenses will be timely paid in the
ordinary course of business pursuant to and in accordance with the Approved
Budget unless such operational disbursements, fees, costs, and other expenses
are not incurred or otherwise payable.  The Debtors further represent that, to
the best of their knowledge as of the date hereof, the Approved Budget is
achievable and will allow the Debtors to operate in the Chapter 11 Cases and pay
postpetition administrative expenses as they come due.  The Debtors shall be
required to update the Approved Budget and provide to the Prepetition Agents a
Budget Variance Report (as defined below) in accordance with the provisions of
paragraph 4.e of this Interim Order.
 
E.            Use of Cash Collateral.  An immediate and critical need exists for
the Debtors to use the Cash Collateral, consistent with the Approved Budget, for
(i) working capital purposes; (ii) other general corporate purposes of the
Debtors; and (iii) the satisfaction of the costs and expenses of administering
the Chapter 11 Cases.
 
F.            Consent by Prepetition Secured Parties.  The Prepetition Agents
have consented to, conditioned on the entry of this Interim Order, the Debtors’
proposed use of Cash Collateral, on the terms and conditions set forth in this
Interim Order, and such consent is binding on all Prepetition Secured Parties.
16

--------------------------------------------------------------------------------


G.            Adequate Protection.  The adequate protection provided to the
Prepetition Secured Parties, as set forth more fully in paragraph 4 of this
Interim Order, for the imposition of the automatic stay and any diminution in
the value of the Prepetition Secured Parties’ interest in the Prepetition
Collateral from and after the Petition Date resulting from the imposition of the
automatic stay pursuant to section 362(a) of the Bankruptcy Code, the use, sale,
or lease of the Prepetition Collateral (including any Cash Collateral) under
section 363 of the Bankruptcy Code is consistent with, and authorized by, the
Bankruptcy Code and is offered by the Debtors to protect such parties’ interests
in the Prepetition Collateral in accordance with sections 361, 362, and 363 of
the Bankruptcy Code.  The adequate protection provided herein and other benefits
and privileges contained herein are necessary in order to (i) protect the
Prepetition Secured Parties from the diminution of their respective interests in
the value of their Prepetition Collateral and (ii) obtain the foregoing consents
and agreements.
 
H.            Good Cause Shown; Best Interest.  The Debtors have requested
immediate entry of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and
Local Rule 4001-2.  Absent entry of this Interim Order, the Debtors’ businesses,
properties, and estates will be immediately and irreparably harmed.  This Court
concludes that good cause has been shown and entry of this Interim Order is in
the best interests of the Debtors’ respective estates and creditors as its
implementation will, among other things, allow for the continued operation of
the Debtors’ existing businesses and enhance the Debtors’ prospects for a
successful reorganization.
 
I.            No Liability to Third Parties.  The Debtors stipulate and the
Court finds that none of the Prepetition Secured Parties shall (i) have
liability to any third party or be deemed
17

--------------------------------------------------------------------------------


to be in control of the operation of any of the Debtors or to be acting as a
“controlling person,” “responsible person,” “owner or operator, ” or
“participant” with respect to the operation or management of any of the Debtors
(as such term, or any similar terms, are used in the Internal Revenue Code, the
United States Comprehensive Environmental Response, Compensation and Liability
Act, as amended, or any other Federal, state, or applicable international
statute or regulation) or (ii) owe any fiduciary duty to any of the Debtors,
their creditors or estates, or shall constitute or be deemed to constitute a
joint venture or partnership with any of the Debtors.
 
J.            Section 552(b).  Each of the Prepetition Secured Parties shall be
entitled to all of the rights and benefits of section 552(b) of the Bankruptcy
Code.  Subject to the Final Hearing and entry of the Final Order, the “equities
of the case” exception under section 552(b) of the Bankruptcy Code shall not
apply to the Prepetition Secured Parties with respect to proceeds, products,
offspring, or profits with respect to any of the Prepetition Collateral
(including any charter-hire receipts, earnings, insurance proceeds, or similar
payments received by an applicable Obligor after the Petition Date).
 
K.            Notice.  The Interim Hearing is being held pursuant to the
authorization of Bankruptcy Rule 4001 and S.D.N.Y. Local Bankruptcy Rule
4001-2.  Notice of the Interim Hearing and the emergency relief requested in the
Motion has been provided to (a) the Office of the United States Trustee for the
Southern District of New York; (b) the Debtors’ material prepetition secured
lenders or any agent therefor; (c) counsel to the Debtors’ material prepetition
secured lenders; (d) Akin Gump Strauss Hauer & Feld, LLP, as counsel to certain
holders of the Debtors’ 5.00% Convertible Senior Notes due August 15, 2015 (such
holders, the “Supporting Noteholders”); (e) the indenture trustee for the
Debtors’ convertible notes;
18

--------------------------------------------------------------------------------


(f) the holders of the 30 largest unsecured claims against the Debtors on a
consolidated basis; (g) the Internal Revenue Service; (h) the United States
Attorney for the Southern District of New York; (i) the U.S. Securities and
Exchange Commission; and (j) any such other party entitled to notice pursuant to
Local Rule 9013-1(b).  Under the circumstances, such notice of the Motion, the
relief requested therein and the Interim Hearing complies with Bankruptcy Rules
4001(b), (c), and (d), and the Local Rules.
 
Based upon the foregoing, and upon the record made before this Court at the
Interim Hearing, and good and sufficient cause appearing therefor,
 
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
 
1.            Approval of Interim Order.  The Motion is approved on the terms
and conditions set forth in this Interim Order.  Any objections that have not
previously been withdrawn are hereby overruled.  This Interim Order shall become
effective immediately upon its entry.
 
2.            Authorization to Use Cash Collateral.  Pursuant to this Interim
Order, the Debtors are authorized on an interim basis to use Cash Collateral
for:  (i) working capital purposes; (ii) other general corporate purposes of the
Debtors; and (iii) the satisfaction of the costs and expenses of administering
the Chapter 11 Cases in accordance with the Approved Budget (subject to the
Permitted Variances (as defined below)) through and including the Termination
Date (as defined below) (the “Cash Collateral Period”).
 
3.            Termination Events.  Notwithstanding anything contained herein,
the authority for use of Cash Collateral under this Interim Order shall
terminate (the “Termination Date”) upon the earlier to occur of (each of the
following, a “Termination Event”):  (i) 11:59 p.m. on the forty-fifth day after
the Petition Date, to the extent the Final Order (in form and
19

--------------------------------------------------------------------------------


substance acceptable to the Prepetition Agents) has not been approved by this
Court by such date; (ii) five (5) days after notice of the date upon which any
Event of Default (as defined below) occurs and is continuing; (iii) the date
this Interim Order ceases to be in full force and effect for any reason to the
extent the Final Order has not been entered at such time; (iv) the date the
Court enters an order dismissing any of the Chapter 11 Cases; (v) the date the
Court enters an order converting any of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code;  and (vi) the date that any Debtor shall file
a motion seeking any modification or extension of this Interim Order without the
prior written consent of each of the Prepetition Agents.
 
4.            Prepetition Secured Parties’ Adequate Protection.  The Prepetition
Secured Parties are entitled pursuant to sections 361 and 363(c) of the
Bankruptcy Code to adequate protection of their interests in the Prepetition
Collateral (including Cash Collateral) for any diminution in the value of the
Prepetition Secured Parties’ interest in the Prepetition Collateral from and
after the Petition Date in any way, including resulting from the imposition of
the automatic stay pursuant to section 362(a) of the Bankruptcy Code, or the
use, sale, or lease of the Prepetition Collateral (including Cash Collateral)
under section 363 of the Bankruptcy Code.  The Prepetition Agents, as applicable
and on behalf of themselves and for the benefit of the respective Prepetition
Secured Parties, are hereby granted, to the extent of any diminution in value of
their interests in the Prepetition Collateral from and after the Petition Date,
the following:
 
a.  Adequate Protection Liens.  To the extent set forth below, valid, binding,
enforceable and perfected security interests in and liens upon (the “Adequate
Protection Liens”) all property, whether now owned or hereafter acquired or
existing and wherever located, of each Debtor and each Debtor’s “estate” (as
created pursuant to section 541(a) of the Bankruptcy
20

--------------------------------------------------------------------------------


 Code), property of any kind or nature whatsoever, real or personal, tangible or
intangible, and now existing or hereafter acquired or created, including,
without limitation, all cash, accounts, inventory, goods, contract rights,
instruments, documents, chattel paper, patents, trademarks, copyrights, and
licenses therefor, accounts receivable, receivables and receivables records,
general intangibles, payment intangibles, tax or other refunds, insurance
proceeds, letters of credit, contracts, owned real estate, real property
leaseholds, vessels, charter-hire receipts, earnings, insurance policies and
proceeds, fixtures, deposit accounts, commercial tort claims, securities
accounts, instruments, investment property, letter-of-credit rights, supporting
obligations, machinery and equipment, real property, leases (and proceeds from
the disposition thereof), all of the issued and outstanding capital stock of
each Debtor, other equity or ownership interests, including equity interests in
subsidiaries and non-wholly-owned subsidiaries, money, investment property, and
causes of action (other than causes of action arising under sections 502(d),
544, 545, 547, 548, 550 (unless related to an action under 549), 551 (unless
related to an action under 549), or 553 of the Bankruptcy Code (the “Avoidance
Actions”)) and, subject to entry of the Final Order, the proceeds of Avoidance
Actions, Cash Collateral, and all cash and non-cash proceeds, rents, products,
substitutions, accessions, and profits of any of the collateral described above,
documents, vehicles, intellectual property, securities, partnership or
membership interests in limited liability companies and capital stock,
including, without limitation, the products, proceeds and supporting obligations
thereof, whether in existence on the Petition Date or thereafter created,
acquired, or arising and wherever located (all such property, other than the
Prepetition Collateral in existence immediately prior to the Petition Date and
proceeds, rents, products, profits, and offspring of such Prepetition
Collateral, being collectively referred to as, the “Postpetition Collateral” and
21

--------------------------------------------------------------------------------


collectively with the Prepetition Collateral, the “Collateral”) without the
necessity of the execution of mortgages, security agreements, pledge agreements,
financing statements, or other agreements;
 
i.            With respect to Collateral of GS&T, Genco Investments LLC, Genco
Ship Management LLC, Genco Management (USA) Ltd., and Genco RE Investments LLC
(collectively, the “Non-Silo Debtors”), the Adequate Protection Liens shall be
granted to all Prepetition Secured Parties on a pari passu basis and shall be
senior liens, subject only to (A) the Carve-Out (as defined below), (B)
Permitted Liens, and (C) Prepetition Liens; provided that the Adequate
Protection Liens granted to those Prepetition Secured Parties with Prepetition
Liens on the Prepetition Collateral of the Non-Silo Debtors shall be senior to
the Adequate Protection Liens granted to the Prepetition Secured Parties who do
not hold Prepetition Liens on Prepetition Collateral of the Non-Silo Debtors;
 
ii.            With respect to Collateral of the 2007 Facility Guarantors, the
Adequate Protection Liens shall be granted only to the 2007 Facility Secured
Parties and shall be senior liens, subject only to (A) the Carve-Out, (B)
Permitted Liens, and (C) Prepetition Liens;
 
iii.            With respect to Collateral of the DB Term Loan Guarantors, the
Adequate Protection Liens shall be granted only to the DB Term Loan Secured
Parties and the 2007 Facility Secured Parties and shall be senior liens, subject
only to (A) the Carve-Out, (B) Permitted Liens, and (C) Prepetition Liens;
provided that the Adequate Protection Liens granted to the DB Term Loan Secured
Parties with respect to the DB
22

--------------------------------------------------------------------------------


Term Loan Guarantors shall be senior to the Adequate Protection Liens granted to
the 2007 Facility Secured Parties;
 
iv.            With respect to Collateral of the CA Term Loan Guarantors, the
Adequate Protection Liens shall be granted only to the CA Term Loan Secured
Parties and the 2007 Facility Secured Parties and shall be senior liens, subject
only to (A) the Carve-Out, (B) Permitted Liens, (C) Prepetition Liens; provided
that the Adequate Protection Liens granted to the CA Term Loan Secured Parties
with respect to the CA Term Loan Guarantors shall be senior to the Adequate
Protection Liens granted to the 2007 Facility Secured Parties; and
 
v.            Subject to entry of the Final Order, the  Adequate Protection
Liens shall include any lien, and attach to any collateral associated therewith,
that is avoided for the benefit of the estate pursuant to section 551 of the
Bankruptcy Code;
 
b.  Superpriority Claims.  To the extent set forth below, allowed superpriority
administrative expense claims pursuant to sections 503(b), 507(a) and 507(b) of
the Bankruptcy Code as provided for in section 507(b) of the Bankruptcy Code
(the “Superpriority Claim”).  Any Superpriority Claims shall be subject to the
Carve-Out, and shall be allowed claims against the applicable Debtors (jointly
and severally) with priority over any and all administrative expenses and all
other claims against such Debtors now existing or hereafter arising, of any kind
whatsoever, including, without limitation, all other administrative expenses of
the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and
over any and all other administrative expenses or other claims arising under any
other provision of the Bankruptcy Code, including, without limitation, sections
105, 326, 327, 328, 330, 331, 503(b), 507(a), 507(b), or 1114 of the Bankruptcy
Code, whether or not such expenses or
23

--------------------------------------------------------------------------------


 claims may become secured by a judgment lien or other nonconsensual lien, levy
or attachment.  Subject to the Final Order, the Superpriority Claims shall be
payable from and have recourse to the proceeds of the Avoidance Actions.  The
allowed Superpriority Claims shall be payable from and have recourse to all
unencumbered pre- and post-petition property of the applicable Debtors (subject
to the foregoing sentence).  Other than the Carve-Out, no cost or expense of
administration under sections 105, 503 or 507 of the Bankruptcy Code or
otherwise, including any such cost or expense resulting from or arising after
the conversion of the any of the Chapter 11 Cases under section 1112 of the
Bankruptcy Code, shall be senior to, or pari passu with, the Superpriority
Claims;
 
i.            With respect to the 2007 Facility Guarantors and their estates,
the Superpriority Claims shall be granted only to the 2007 Facility Secured
Parties;
 
ii.            With respect to the DB Term Loan Guarantors and their estates,
the Superpriority Claims shall be granted only to the DB Term Loan Secured
Parties and the 2007 Facility Secured Parties; provided that such Superpriority
Claims granted to the DB Term Loan Secured Parties shall be senior to those
granted to the 2007 Facility Secured Parties;
 
iii.            With respect to the CA Term Loan Guarantors, the Superpriority
Claims shall be granted only to the CA Term Loan Secured Parties and the 2007
Facility Secured Parties; provided that such Superpriority Claims granted to the
CA Term Loan Secured Parties respect to the CA Term Loan Guarantors shall be
senior to those granted to the 2007 Facility Secured Parties; and
 
iv.            With respect to the Non-Silo Debtors, the Superpriority Claims
shall be granted all Prepetition Secured Parties on a pari passu basis;
24

--------------------------------------------------------------------------------


c.  Fees and Expenses.  Fourteen (14) days following receipt by the Debtors and
the United States Trustee of invoices therefor, payment, without further order
of, or application to, the Bankruptcy Court or notice to any other party, of all
outstanding prepetition and all postpetition reasonable and documented fees and
expenses incurred by the Prepetition Agents, including, without limitation,2
 
i.            the fees and expenses incurred by (a) Milbank Tweed, Hadley &
McCloy LLP (“Milbank”), as counsel to the 2007 Facility Agent, including payment
of fees and expenses of Milbank in accordance with the terms set forth in the
fee letter dated as of January 7, 2014, (b) Seward & Kissel LLP (“Seward”), as
maritime and local counsel to the 2007 Facility Agent, including payment of fees
and expenses of Seward in accordance with the terms set forth in the fee letter
dated as of February 7, 2013, (c) Houlihan Lokey Capital, Inc., (“Houlihan”) as
financial advisors to the 2007 Facility Agent, under the engagement letter dated
as of January 7, 2013 (including, without limitation, the “Deferred Fee” in
accordance with the terms described therein), and (d) any local, maritime, or
foreign counsel retained by the 2007 Facility Agent whose services are discrete
and not duplicative of the services of any other counsel of the 2007 Facility
Agent; and
 
ii.            the fees and expenses incurred under the DB Term Loan Documents
or CA Term Loan Documents, including, without limitation, by (a) Paul, Weiss,
Rifkind, Wharton & Garrison LLP as counsel to the CA Term Loan Agent and the DB
Term Loan Agent, (b) Orrick, Herrington & Sutcliffe LLP, as English counsel to
the CA Term Loan Agent, (c) Stephenson Harwood, LLP, as English counsel to the
__________________________
4
To the extent any party has an objection to the fees and expenses requested,
they shall so advise applicable Prepetition Agent(s).  If any such objection is
raised and not resolved and/or withdrawn, the parties shall submit any dispute
to this Court for adjudication

25

--------------------------------------------------------------------------------


DB Term Loan Agents, (d) Poles, Tublin, Stratakis & Gonzalez, LLP, as Marshal
Islands counsel to the DB Term Loan Agents, and (e) such other maritime or
foreign legal advisors that may be retained pursuant to the letter dated as of
February 19, 2014 between the CA Term Loan Agent and GS&T and the letter dated
as of February 12, 2014 between the DB Term Loan Agents and GS&T, respectively.
 
d.  Interest.  The Prepetition Agents (on behalf of the Prepetition Secured
Parties) shall receive from the Debtors (x) on the next date on which payment
would be due, in the absence of any default, under the applicable Loan
Documents, cash payment of all accrued and unpaid interest on the Prepetition
Secured Obligations at the non-default rates provided for in the applicable
Prepetition Loan Documents, (y) upon entry of this Interim Order, all other
accrued and unpaid fees and disbursements (other than legal and advisory fees
and expenses, which shall be paid in accordance with paragraph 4.c of this
Interim Order) owing to the Prepetition Agents or the Prepetition Secured
Parties under the applicable Loan Documents and incurred prior to such date
(including fees and disbursements arising before the Petition Date), and (z)
thereafter, monthly in arrears, payment in cash of all interest and letter of
credit, unused commitment and other fees that had accrued on and after the date
of the initial payment provided for in (x) and (y) above, as applicable, at the
non-default rate provided for under the applicable Prepetition Loan Documents;
provided that default interest and compounded interest shall accrue on the
Prepetition Secured Obligations to the extent permitted under applicable law,
subject to the right of parties-in-interest to object to the allowance of such
amounts.
 
e.  Reporting and Budget Compliance.  Every two weeks (beginning with the second
full week after the Petition Date), on the third day of such week, the Debtors
shall deliver to
26

--------------------------------------------------------------------------------


 the advisors to the Prepetition Agents an updated budget for the prospective 13
week period beginning the week following delivery of such updated budget.  The
Prepetition Agents shall have until three business days from receipt of such
updated budget to reasonably object to such budget.  If no Prepetition Agent
reasonably objects during such time, such budget shall become the Approved
Budget for purposes of this Interim Order. Pending resolution of any objection,
the Approved Budget for purposes of this Interim Order shall remain the Approved
Budget (including any previously updated Approved Budget). Every two weeks
(beginning with the fourth full week after the Petition Date), on the third
business day of such week, the Debtors shall deliver to the advisors to the
Prepetition Agents and the Supporting Noteholders, a variance report from the
previous four week period comparing the actual cash receipts and disbursements
of the Debtors with the receipts and disbursements in the Approved Budget (the
“Budget Variance Report”) with respect to the following line items in the
Approved Budget (i) interest expenses  over the prior four week period
(“Interest Expense”), (ii) general and administrative expenses over the prior
four week period (“G&A”), (iii) vessel operating expenses over the prior four
week period, with pro forma treatment of costs reasonably expected to be
reimbursed by insurance (the “Vessel Operating Expenses”), and (iv) total cash
balance, subject to credits for any difference between projected and actual
drydock expenses and restructuring costs and the pro forma treatment of costs
reasonably expected to be reimbursed by insurance (the “Cash Balance”).  The
Debtors shall ensure that at no time shall the Budget Variance Report show (w)
an unfavorable variance of more than 15% for any Interest Expense or G&A, (x) an
unfavorable variance of the greater of $1 million or 15% for actual Vessel
Operating Expenses, (y) a Cash Balance less than $22.5 million, or (z) an
unfavorable variance of more than $7 million with respect to the Cash Balance
((w)-(z),
27

--------------------------------------------------------------------------------


 collectively, the “Permitted Variance”).  The Debtors shall also provide the
Prepetition Agents with (a) the monthly financial reporting given to the U.S.
Trustee, (b) financial reporting required under (and consistent with the
requirements contained in) the Prepetition Loan Documents, and (c) a bi-weekly
charter report.
 
f.  Access to Records and Collateral.  In addition to, and without limiting,
whatever rights to access the Prepetition Secured Parties have under their
respective Prepetition Loan Documents, upon reasonable notice, at reasonable
times during normal business hours, the Debtors shall permit representatives,
agents, and employees of the Prepetition Secured Parties (i) to have access to
the Debtors’ properties and other Collateral of any Debtor against whom they are
granted Adequate Protection Liens or Superpriority Claims under this Interim
Order for the purposes of inspection, (ii) to examine the Debtors’ books and
records, and (iii) to discuss the Debtors’ affairs, finances, and condition with
the Debtors’ officers and financial advisors.
 
g.  Right to Seek Additional Adequate Protection.  This Interim Order is without
prejudice to, and does not constitute a waiver of, expressly or implicitly, the
rights of the Prepetition Secured Parties to request additional forms of
adequate protection at any time or the rights of the Debtors or any other party
to contest such request.
 
5.            Events of Default.  The occurrence of any of the following events
shall constitute an event of default (collectively, the “Events of Default”):
 
a.        the termination of the prepetition restructuring support agreement
entered into by the Debtors and certain consenting creditors dated on or about
April 1, 2014 (the “Restructuring Support Agreement”) by the Debtors (other than
a termination pursuant to section 11(b)(i) of the Restructuring Support
Agreement), the Required Supporting 2007 Facility Lenders (as
28

--------------------------------------------------------------------------------


defined in the Restructuring Support Agreement) (other than a termination
pursuant to section 11(d) of the Restructuring Support Agreement), the Required
Supporting $253 Million Facility Lenders (as defined in the Restructuring
Support Agreement), or the required $100 Million Facility Lenders (as defined in
the Restructuring Support Agreement);
 
b.        any Debtor shall have asserted, in a pleading filed with the Court (or
another court of competent jurisdiction), a claim or challenge against any of
the Prepetition Secured Parties contrary to the Debtors’ acknowledgements,
stipulations and releases contained herein;
 
c.        the Court shall have entered an order appointing a chapter 11 trustee,
responsible officer, or any examiner with enlarged powers relating to the
operation of the businesses in the Chapter 11 Cases, unless consented to in
writing by the Prepetition Agents;
 
d.        the Court shall have entered an order, which order is not subject to a
stay of its effectiveness pending appeal, granting relief from the automatic
stay to the holder or holders of any security interest to permit foreclosure (or
the granting of a deed in lieu of foreclosure or the like) on any Collateral
which has an aggregate value in excess of $5,000,000;
 
e.        the Court shall have entered an order granting relief from the
automatic stay to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of foreclosure or the like) on
any Collateral which has an aggregate value in excess of $20,000,000;
 
f.        the Court shall have entered an order (i) reversing, amending,
supplementing, vacating, or otherwise modifying this Interim Order without the
consent of the Prepetition Agents or (ii) avoiding or requiring repayment of any
portion of the payments made pursuant to the terms hereof;
29

--------------------------------------------------------------------------------


g.        five days after notice provided by, as applicable, a Prepetition Agent
that the Debtors have failed to make any payment when due under section 4 of
this Interim Order and the outstanding payment is not made within such five
days;
 
h.        the date on which the Debtors produce a Budget Variance Report that
shows that they have failed to comply with the Approved Budget (including any
Permitted Variance);
 
i.        the Debtors shall have failed to comply with any other term hereof and
the same is not remedied within five (5) business days’ notice of such
non-compliance by any of the Prepetition Agents;
 
j.        any relevant Debtor materially breaches any covenant or undertaking,
after any applicable cure period, relating to the insurance, operation and
maintenance of the vessels (including, without limitation, the terms regarding
the expropriation, arrest, detention, capture, condemnation, confiscation,
requisition, purchase, seizure or forfeiture of, or any taking of title to, the
applicable vessels) as specified in the 2007 Facility Documents, the DB Term
Loan Documents, or the CA Term Loan Documents;
 
k.        the Debtors shall have filed a motion seeking to create any
postpetition liens or security interests other that those granted or permitted
pursuant hereto; or
 
l.        the Debtors lose the exclusive right to file and solicit acceptances
of a plan of reorganization.

6.            Rights and Remedies Upon Event of Default or Termination Event. 
Upon occurrence of an Event of Default and following the giving of five (5)
days’ notice to the Debtors, the United States Trustee, the Supporting
Noteholders, and the Committee (the “Notice Period”) or otherwise immediately
upon a Termination Event (other than the Termination Event specified in
paragraph 3(ii)), the Prepetition Secured Parties may revoke the Debtors’ right,
if
30

--------------------------------------------------------------------------------


any, to use Cash Collateral.  Upon occurrence of a Termination Event or an Event
of Default and following the giving of seven (7) days’ notice (or such shorter
notice period as the Court may order due to the exigencies of the situation) to
the Debtors, the United States Trustee, the Supporting Noteholders, and the
Committee (the “Extended Notice Period”), unless the Court orders otherwise
during the Extended Notice Period, the automatic stay pursuant to section 362 of
the Bankruptcy Code shall be automatically terminated without further notice or
order of the Court, and the Prepetition Secured Parties shall be permitted to
exercise all rights and remedies set forth in this Interim Order, and the
Prepetition Loan Documents, including without limitation, collecting and
applying any proceeds of the Prepetition Collateral in accordance with the terms
of this Interim Order and the Prepetition Loan Documents, and as otherwise
available at law without further order or application or motion to the Court,
and without restriction or restraint by any stay under section 362 or 105 of the
Bankruptcy Code.  Notwithstanding anything herein to the contrary, the automatic
stay pursuant to section 362 of the Bankruptcy Code shall, as of the date
hereof, be automatically modified and terminated for the purposes of giving any
notice contemplated hereunder, under any of the Prepetition Loan Documents, or
under the Restructuring Support Agreement by any party thereto.
 
7.            Effect of Stipulations on Third Parties.  The stipulations and
admissions contained in this Interim Order, including, without limitation, in
paragraph C of this Interim Order, shall be binding upon the Debtors and their
affiliates and any of their respective successors (including, without
limitation, any chapter 7 or chapter 11 trustee appointed or elected for any
Debtor) in all circumstances.  The stipulations, releases, waivers, and
admissions contained in this Interim Order, including, without limitation, in
paragraph C of this Interim Order, shall be binding upon all other parties in
interest, including, without limitation, any
31

--------------------------------------------------------------------------------


Committee and any other person or entity acting (or purporting to act) on behalf
of the Debtors’ estate, unless and except to the extent that, (i) upon three (3)
days’ prior written notice to the Debtors and the Prepetition Agents, a party in
interest with proper standing granted by order of the Court (or another court of
competent jurisdiction) has timely filed an adversary proceeding or contested
matter (subject to the limitations contained herein, including, inter alia, in
paragraph 10) by no later than the date that is 60 days from the entry of the
Final Order or such later date as has been agreed to, in writing, by the
applicable Prepetition Agent, in its sole discretion (the “Investigation
Termination Date”), (A) challenging the validity, enforceability, priority or
extent of the Prepetition Obligations or (B) otherwise asserting or prosecuting
any action for preferences, fraudulent transfers or conveyances, other avoidance
power claims or any other claims, counterclaims or causes of action, objections,
contests or defenses to the extent released by the Debtors under paragraph C of
this Interim Order (collectively, “Claims and Defenses”) against any of the
Prepetition Secured Parties or their affiliates, representatives, attorneys or
advisors in connection with matters related to the Prepetition Loan Documents or
the Prepetition Collateral, and (ii) such challenge or claim in any such timely
filed adversary proceeding or contested matter has (A) with respect to the
plaintiff, not been dismissed or overruled and (B) with respect to other
parties-in-interest, been sustained in a final order; provided that any
challenge or claim shall set forth with specificity the basis for such challenge
or claim and any challenges or claims not so specified prior to the expiration
of the Investigation Termination Date shall be forever deemed waived, released
and barred.  If no such adversary proceeding or contested matter is timely
filed, (x) the Prepetition Obligations shall constitute allowed claims, not
subject to counterclaim, setoff, recoupment, reduction, subordination,
recharacterization, defense or avoidance, for all purposes in the Chapter 11
Cases and any subsequent chapter 7
32

--------------------------------------------------------------------------------


case, (y) the liens and security interests securing the Prepetition
Obligations shall be deemed to have been, as of the Petition Date, legal, valid,
binding and perfected, not subject to recharacterization, subordination or
avoidance, and (z) the Prepetition Obligations, the liens and security interests
securing the Prepetition Obligations, and the Prepetition Secured Parties shall
not be subject to any other or further challenge by any party in interest
seeking to exercise the rights of any Debtor’s estate, including, without
limitation any successor thereto (including, without limitation, any chapter 7
or 11 trustee appointed or elected for the Debtor).  If any such adversary
proceeding or contested matter is timely filed, the stipulations and admissions
contained in paragraph C of this Interim Order shall nonetheless remain binding
and preclusive (as provided in the second sentence of this paragraph) on any
Committee and on any other person or entity, except to the extent that such
findings and admissions were expressly challenged in such adversary proceeding
or contested matter prior to the Investigation Termination Date.  Nothing in
this Interim Order vests or confers on any “person” (as defined in the
Bankruptcy Code), including any Committee, standing or authority to bring,
pursue, or settle  any cause of action belonging to the Debtors or their
estates, including, without limitation, Claims and Defenses with respect to the
Prepetition Loan Documents or the Prepetition Secured Obligations, and an order
of the Court conferring such standing on the Committee or other
party-in-interest shall be a prerequisite for the prosecution of Claims and
Defenses by the Committee or such other party-in-interest.
 
8.            Carve-Out.  The liens, security interests, and superpriority
claims granted herein (including the Adequate Protection Lien and any
Superpriority Claims), the Prepetition Liens, and any other liens, claims, or
interest of any person, shall be subject and subordinate to the Carve-Out. 
“Carve-Out” shall mean, upon the Termination Date, the sum of (i) all fees
33

--------------------------------------------------------------------------------


required to be paid to the clerk of the Bankruptcy Court and to the Office of
the United States Trustee under section 1930(a) of title 28 of the United States
Code plus interest at the statutory rate (without regard to the notice set forth
in (iii) below); (ii) fees and expenses of up to $75,000 incurred by a trustee
under section 726(b) of the Bankruptcy Code (without regard to the notice set
forth in (iii) below); (iii) to the extent allowed at any time, whether by
interim order, procedural order or otherwise, all unpaid fees, costs and
expenses (the “Professional Fees”) incurred by persons or firms retained by the
Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code or any
statutory committee appointed in these Chapter 11 Cases pursuant to section 1102
of the Bankruptcy Code (collectively, the “Professional Persons”), before or on
the date of delivery by a Prepetition Agent of a Carve-Out Trigger Notice (as
defined below), whether allowed by the Bankruptcy Court prior to or after
delivery of a Carve-Out Trigger Notice (the “Pre-Trigger Date Fees”); and (iv)
after the date of delivery of the Carve-Out Trigger Notice (the “Trigger Date”),
to the extent incurred after the Trigger Date, the payment of Professional Fees
of Professional Persons in an aggregate amount not to exceed $2,500,000 (the
amount set forth in this clause (iv) being the “Post Carve-Out Trigger Notice
Cap”).  For purposes of the foregoing, “Carve-Out Trigger Notice” shall mean
notice by the Prepetition Agents to the Debtors, its lead counsel, the United
States Trustee, lead counsel to the Supporting Noteholders, and lead counsel for
any Committee, delivered upon the occurrence of a Termination Date under the
Interim Order, stating that the Post Carve-Out Trigger Notice Cap has been
invoked.
 
9.            No proceeds of the Prepetition Collateral or the Carve-Out shall
be used for the purpose of:  (a) investigating, objecting to, challenging or
contesting in any manner, or in raising any defenses to, the amount, validity,
extent, perfection, priority or enforceability of the
34

--------------------------------------------------------------------------------


Prepetition Secured Obligations, or any liens or security interests with respect
thereto, or any other rights or interests of any of the Prepetition Secured
Parties, whether in their capacity as such or otherwise, including with respect
to the Adequate Protection Liens, or in asserting any claims or causes of action
against any of the Prepetition Secured Parties (whether in their capacity as
such or otherwise), including, without limitation, for lender liability or
pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy
Code, applicable non-bankruptcy law or otherwise; or (b) paying any amount on
account of any claims arising before the Petition Date unless such payments are
approved by an order of this Court; provided that up to $75,000 of Cash
Collateral shall be made available to the Creditors’ Committee for fees and
expenses incurred in connection with any Lien Investigation (the “Committee
Investigation Budget”).  The Prepetition Secured Parties reserve the right to
object to, contest, or otherwise challenge any claim for amounts incurred in
connection with such activities (including amounts incurred in connection with a
Lien Investigation in excess of the Committee Investigation Budget) on the
grounds that such claim shall not be allowed, treated or payable as an
administrative expense claim for purposes of section 1129(a)(9)(A) of the
Bankruptcy Code.
 
10.            No Waiver of Prepetition Secured Parties’ Rights; Reservation of
Rights.  Notwithstanding any provision in this Interim Order to the contrary,
this Interim Order is without prejudice to, and does not constitute a waiver of,
expressly or implicitly, any of the Prepetition Secured Parties’ rights with
respect to any person or entity other than the Debtors or with respect to any
other collateral owned or held by any person or entity other than the Debtors. 
The rights of the Prepetition Secured Parties are expressly reserved and entry
of this Interim Order shall be without prejudice to, and does not constitute a
waiver, expressly or implicitly, of:
 
a.        the Prepetition Secured Parties’ rights under any of the Prepetition
Loan Documents;
35

--------------------------------------------------------------------------------


b.        the Prepetition Secured Parties’ rights to seek any other or
supplemental relief in respect of the Debtors;
 
c.        the Prepetition Secured Parties’ rights to seek modification of the
grant of adequate protection provided under this Interim Order so as to provide
different or additional adequate protection at any time;
 
d.        any of the Prepetition Secured Parties’ rights under the Bankruptcy
Code or under non-bankruptcy law including, without limitation, to the right
to:  (i) request modification of the automatic stay of section 362 of the
Bankruptcy Code; (ii) request dismissal of the Chapter 11 Cases, conversion of
any of the Chapter 11 Cases to cases under chapter 7, or appointment of a
chapter 11 trustee or examiner with extended powers; or (iii) propose, subject
to section 1121 of the Bankruptcy Code, a chapter 11 plan or plans;
 
e.        any of the Prepetition Secured Parties’ unqualified right to credit
bid up to the full amount of any remaining Prepetition Obligations in the sale
of any Prepetition Collateral or pursuant to (i) section 363 of the Bankruptcy
Code, (ii) a plan of reorganization or a plan of liquidation under section 1129
of the Bankruptcy Code, or (iii) a sale or disposition by a chapter 7 trustee
for any Debtor under section 725 of the Bankruptcy Code; or
 
f.        any other rights, claims, or privileges (whether legal, equitable, or
otherwise) of the Prepetition Secured Parties.
 
11.            Recharacterization.  Notwithstanding anything to the contrary
herein, if any of the Prepetition Secured Obligations are determined by this
Court to be undersecured, the payment of fees and expenses and interest
permitted hereunder may be recharacterized and re-credited to the principal
balance of such Prepetition Secured Obligations pursuant to further order
entered by this Court.
36

--------------------------------------------------------------------------------


12.            Further Relief.  Notwithstanding anything to the contrary herein,
nothing herein shall limit (i) the Debtors’ right to seek authority on a
consensual or non-consensual basis, whether before or after a Termination Event
or an Event of Default, to use Cash Collateral pursuant to further order of the
Bankruptcy Court or (ii) the Prepetition Secured Parties’ rights to object to,
challenge, or oppose any such relief or to declare an Event of Default or a
Termination Event hereunder.
 
13.            Further Assurances.  The Debtors shall execute and deliver to the
Prepetition Agents all such agreements, financing statements, instruments, and
other documents as they may reasonably request to evidence, confirm, validate,
or evidence the perfection of the Adequate Protection Liens granted pursuant
hereto.
 
14.            506(c) Waiver.  Subject to the entry of a Final Order, except as
provided in this Interim Order, no costs or expenses of administration which
have been or may be incurred in any of the Chapter 11 Cases at any time shall be
charged against any Prepetition Secured Party, any of the Prepetition Secured
Obligations, any of their respective claims, or the Collateral pursuant to
sections 506(c) or 105(a) of the Bankruptcy Code, or otherwise, without the
prior written consent of the affected Prepetition Agent, and no such consent
shall be implied from any other action, inaction, or acquiescence by any of the
Prepetition Secured Parties or their respective representatives.
 
15.            Restrictions on Granting Postpetition Claims and Liens.  Except
with respect to the Carve-Out, no claim or lien that is pari passu with or
senior to the claims and liens of any of the Prepetition Secured Parties shall
be offered by any Debtor, or granted, to any other person, except in connection
with any financing used to pay in full the claims of the Prepetition
37

--------------------------------------------------------------------------------


Secured Parties or that would constitute a Permitted Lien with respect to the
Debtor against whom such lien is granted.
 
16.            Automatic Effectiveness of Liens.  The Adequate Protection Liens
shall not be subject to challenge and shall attach and become valid, perfected,
enforceable, non-avoidable, and effective by operation of law as of the Petition
Date, having the priority set forth in paragraph 4 of this Interim Order,
without any further action by the Debtors or the Prepetition Secured Parties and
without the necessity of execution by the Debtors, or the filing or recordation,
of any financing statements, security agreements, vehicle lien applications,
mortgages (including ships’ mortgages), filings with the U.S. Patent and
Trademark Office, the U.S. Copyright Office, or the Library of Congress, or
other documents or the taking of any other actions.  If any Prepetition Agent
hereafter requests that the Debtors execute and deliver to them financing
statements, security agreements, collateral assignments, mortgages, or other
instruments and documents considered by such agent to be reasonably necessary or
desirable to further evidence the perfection of the Adequate Protection Liens,
as applicable, the Debtors are hereby directed to execute and deliver such
financing statements, security agreements, mortgages, collateral assignments,
instruments, and documents, and the Prepetition Agents are hereby authorized to
file or record such documents in their discretion without seeking modification
of the automatic stay under section 362 of the Bankruptcy Code, in which event
all such documents shall be deemed to have been filed or recorded at the time
and on the date of entry of this Interim Order.
 
17.            No Marshaling/Application of Proceeds.  In no event shall any of
the Prepetition Secured Parties be subject to the equitable doctrine of
“marshaling” or any other similar doctrine with respect to any of the
Collateral; provided that any Prepetition Secured Party
38

--------------------------------------------------------------------------------


shall be entitled to seek to apply such marshaling or other similar doctrines
with respect to another Prepetition Secured Party.
 
18.            Proofs of Claim.  None of the Prepetition Secured Parties shall
be required to file proofs of claim in any of the in the Chapter 11 Cases for
any Prepetition Secured Claim or any Superpriority Claim or other claim arising
in connection with this Interim Order.  Notwithstanding any order entered by the
Court in relation to the establishment of a bar date, the Prepetition Agents, on
behalf of themselves and Prepetition Secured Parties, as applicable, are hereby
authorized and entitled, in each of their sole and absolute discretion, but not
required, to file (and amend and/or supplement, as each sees fit) a proof of
claim and/or aggregate proofs of claim in the Chapter 11 Cases for any such
claims; for avoidance of doubt, any such proof of claim may (but is not required
to be) filed as one consolidated proof of claim against all of the applicable
Debtors, rather than as separate proofs of claim against each such Debtor.  Any
proof of claim filed by a Prepetition Agent shall be deemed to be in addition to
and not in lieu of any other proof of claim that may be filed by any of the
respective Prepetition Secured Parties.  Any order entered by the Court in
relation to the establishment of a bar date for any claim (including without
limitation administrative claims) in any of the Chapter 11 Cases shall not apply
to the Prepetition Secured Parties.
 
19.            Additional Modification of Stay.  To the extent the automatic
stay provisions of Section 362 of the Bankruptcy Code would otherwise apply,
such provisions are vacated for the limited purposes of permitting the transfer
and assignment of any liens, pledges or security interests upon Prepetition
Collateral from DNB Bank ASA, New York Branch (f/k/a DNB Nor Bank ASA, New York
Branch) to Wilmington Trust, National Association, as
39

--------------------------------------------------------------------------------


successor administrative agent and successor collateral agent under the 2007
Credit Facility Documents.
 
20.            Binding Effect.  Subject to paragraph 7 of this Interim Order,
the provisions of this Interim Order shall be binding upon and inure to the
benefit of the Prepetition Secured Parties to the extent and as set forth
herein, the Debtors, any Committee, and their respective successors and assigns
(including any chapter 7 or chapter 11 trustee hereafter appointed or elected
for the estate of any of the Debtors, an examiner appointed pursuant to section
1104 of the Bankruptcy Code or any other fiduciary appointed as a legal
representative of any of the Debtors or with respect to the property of the
estate of any of the Debtors).  To the extent permitted by applicable law, this
Interim Order shall bind any trustee hereafter appointed for the estate of any
of the Debtors, whether in these Chapter 11 Cases or in the event of the
conversion of any of the Chapter 11 Cases to a liquidation under chapter 7 of
the Bankruptcy Code.  Such binding effect is an integral part of this Interim
Order.
 

21.            Survival.  The provisions of this Interim Order and any actions
taken pursuant hereto shall survive the entry of any order:  (i) confirming any
plan of reorganization in any of the Chapter 11 Cases, (ii) converting any of
the Chapter 11 Cases to a chapter 7 case, or (iii) dismissing any of the Chapter
11 Cases, and, with respect to the entry of any order as set forth in clause
(ii) or (iii) of this paragraph 21, the terms and provisions of this Interim
Order as well as the Adequate Protection Liens and Superpriority Claim shall
continue in full force and effect notwithstanding the entry of any such order.
 
22.            Effect of Dismissal of Chapter 11 Cases.  If any of the Chapter
11 Cases is dismissed, converted, or substantively consolidated, such dismissal,
conversion, or substantive consolidation of these Chapter 11 Cases shall not
affect the rights of the Prepetition Secured
40

--------------------------------------------------------------------------------


Parties under this Interim Order, and all of their rights and remedies
thereunder shall remain in full force and effect as if the Chapter 11 Cases had
not been dismissed, converted, or substantively consolidated.  If an order
dismissing any of the Chapter 11 Cases is at any time entered, such order shall
provide or be deemed to provide (in accordance with Sections 105 and 349 of the
Bankruptcy Code) that:  (i) subject to paragraph 7 of this Interim Order, the
Prepetition Liens, Adequate Protection Liens, and Superpriority Claims granted
to and conferred upon the Prepetition Secured Parties shall continue in full
force and effect and shall maintain their priorities as provided in this Interim
Order (and that such Superpriority Claims shall, notwithstanding such dismissal,
remain binding on all interested parties) and (ii) to the greatest extent
permitted by applicable law, this Court shall retain jurisdiction,
notwithstanding such dismissal, for the purpose of enforcing the Prepetition
Liens, Adequate Protection Liens, and Superpriority Claims referred to in this
Interim Order.
 
23.            Order Effective.  This Interim Order shall be effective as of the
date of the signature by the Court.
 
24.            Controlling Effect of Interim Order.  To the extent any provision
of this Interim Order conflicts or is inconsistent with any provision of the
Motion or any prepetition agreement, the provisions of this Interim Order shall
control to the extent of such conflict.
 
25.            Final Hearing.  The Final Hearing on the Motion shall be heard
before the Honorable [______] on [_____]  at [___] [a.m./p.m.] at the United
States Bankruptcy Court, 1 Bowling Green, Courtroom [___], New York NY 10005. 
Any objections shall be filed with the Bankruptcy Court on or before [_____],
2014 at 4:00 p.m., and served upon (i) Adam C. Rogoff, Stephen D. Zide, and
Anupama Yerramalli of Kramer Levin Naftalis & Frankel LLP at 1177 Avenue of the
Americas, New York, New York, 10036; (ii) Dennis F. Dunne, Samuel A. Khalil,
41

--------------------------------------------------------------------------------


and Michael W. Price of Milbank, Tweed, Hadley & McCloy LLP at 1 Chase Manhattan
Plaza, New York, New York, 10005; (iii) Alan W. Kornberg and Elizabeth McColm of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New
York, New York 10019; and (iv) Michael S. Stamer of Akin Gump Strauss Hauer &
Feld LLP, One Bryant Park, New York, New York 10036 and Sarah Link Schultz of
Akin Gump Strauss Hauer & Feld LLP, 1700 Pacific Avenue, Suite 4100, Dallas,
Texas 75201.
 
Dated:  _____, 2014
New York, New York
 

   
 
[_____]
 
United States Bankruptcy Judge



42

--------------------------------------------------------------------------------

Exhibit C


Transferee Acknowledgement
 
This joinder (this “Joinder”) to the Restructuring Support Agreement, dated as
of the Effective Date, by and among Genco Shipping & Trading Limited (“Genco”),
certain affiliates of Genco, and the Supporting Creditors parties thereto (the
“Agreement”) is executed and delivered by [________________] (the “Joining
Party”) as of [________________], 2014.  Each capitalized term used herein but
not otherwise defined shall have the meaning set forth in the Agreement.
 
1.            Agreement to be Bound.  The Joining Party hereby agrees to be
bound by all of the terms of the Agreement, a copy of which is attached to this
Joinder as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof).  The Joining Party shall hereafter be deemed to be a “Supporting
Creditor” and a “Party” for all purposes under the Agreement.
 
2.            Representations and Warranties.  With respect to the aggregate
principal amount of debt owed under the applicable Debt Instrument, the Joining
Party hereby represents and warrants to each other Party to the Agreement that,
as of the date hereof, such Joining Party (a) is the legal or beneficial holder
of, and has all necessary authority (including authority to bind any other legal
or beneficial holder) with respect to, the debt outstanding under such Debt
Instrument in the principal amounts as identified below its name on the
signature page hereof, and (b) makes the representations and warranties set
forth in section 12 of the Agreement to each other Party.
 
3.            Governing Law.  This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.
 
4.            Notice.  All notices and other communications given or made
pursuant to the Agreement shall be sent to:
 
To the Joining Party at:
 
[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.
 
[JOINING PARTY]
 
By:
 
Name:
 
Title:
 
Holdings:
 



[SUPPORTING CREDITOR]
 
By:
 
Name:
Title:
 
Holdings:
 



Acknowledged:


Genco Shipping & Trading Limited


By:
 
Name:
Title:



Genco Acheron Limited
Genco Beauty Limited
Genco Knight Limited
Genco Leader Limited
Genco Muse Limited
Genco Vigour Limited
Genco Carrier Limited
Genco Prosperity Limited
Genco Success Limited
Genco Wisdom Limited
Genco Marine Limited
Genco Explorer Limited

--------------------------------------------------------------------------------

Genco Pioneer Limited
Genco Progress Limited
Genco Reliance Limited
Genco Surprise Limited
Genco Sugar Limited
Genco Augustus Limited
Genco Tiberius Limited
Genco London Limited
Genco Titus Limited
Genco Constantine Limited
Genco Hadrian Limited
Genco Commodus Limited
Genco Maximus Limited
Genco Claudius Limited
Genco Challenger Limited
Genco Champion Limited
Genco Charger Limited
Genco Hunter Limited
Genco Predator Limited
Genco Warrior Limited
Genco Bay Limited
Genco Ocean Limited
Genco Avra Limited
Genco Mare Limited
Genco Spirit Limited
Genco Lorraine Limited
Genco Pyrenees Limited
Genco Loire Limited
Genco Bourgogne Limited
Genco Picardy Limited
Genco Aquitaine Limited
Genco Normandy Limited
Genco Auvergne Limited
Genco Provence Limited
Genco Ardennes Limited
Genco Brittany Limited
Genco Languedoc Limited
Genco Rhone Limited
Genco Investments LLC
Genco Management (USA) LLC
Genco Ship Management LLC
Genco RE Investments LLC

--------------------------------------------------------------------------------

By:
 
Name:
Title:



Genco Raptor LLC
Genco Cavalier LLC
Genco Thunder LLC


By:
 
Name:
Title:




--------------------------------------------------------------------------------

Annex I


Restructuring Support Agreement




--------------------------------------------------------------------------------